Case 20-11968-SDM              Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58                        Desc Main
                                          Document     Page 1 of 49



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISRICT OF MISSISSIPPI

In re:                                                 )                  Case No. 20-11968-SDM
                                                       )
         Minga Investments, LLC,                       )                  Chapter: 11
                                                       )
                                                       )                  Judge: Hon. Selene D. Maddox
                                      1
                           Debtors.                    )
                                                       )

    MOTION OF ROCHE DIAGNOSTICS CORP. AND ROCHE DIABETES CARE, INC.
     FOR ENTRY OF AN ORDER MODIFYING AUTOMATIC STAY PURSUANT TO
                SECTION 362(d)(1) OF THE BANKRUPTCY CODE

                  Roche Diagnostics Corp. and Roche Diabetes Care, Inc. (collectively, “Roche”),

by their undersigned counsel, respectfully submit this motion (“Motion”) for entry of an order

pursuant to Section 362(d)(1) of Title 11 of the United States Code (“Bankruptcy Code”),

modifying the automatic stay to permit Roche to continue a civil action (the “Alabama Action”)

pending in the United States District Court for the Northern District of Alabama (“District

Court”). Roche respectfully requests this relief with respect to both (a) Phillip A. Minga and

Konie D. Minga (together, the “Mingas”) and three of the other Debtors (collectively, with the

Mingas, the “Defaulted Debtors”), against whom the District Court has entered case-ending




1
  Debtors Phillip and Konie Minga (Case No. 20-11955-SDM) own or control 13 different corporate entities whose
voluntary petitions were filed in this Court at the same time as the Mingas’ (collectively, with the Mingas, the
“Debtors”). A complete list of the Debtors and their case numbers is attached to this Motion as Exhibit A. In a
typical commercial Chapter 11 case, the corporate Debtors would have moved for joint administration of their cases
for procedural purposes as part of a suite of first-day motions. As of the filing of this Motion, however, none of the
Debtors has sought that relief. Accordingly, Roche is filing the instant Motion in each of the Debtors’ cases. Roche
reserves all rights with respect to any subsequent motion for joint administration, including the right to argue that the
Mingas’ Chapter 11 cases should not be jointly administered with the Chapter 11 cases of the other Debtors.

In addition to the fourteen Chapter 11 cases that the Debtors commenced on June 2, 2020 (the “Petition Date”), 19
other entities that are affiliated with the Debtors and are also defendants in the Alabama Action (collectively, the
“Chapter 7 Debtors”) filed voluntary petitions for relief under Chapter 7 of the Bankruptcy Code just three days
after the Petition Date. Roche reserves all rights to seek any appropriate relief with respect to the Chapter 7 Debtors,
but this Motion seeks none. This request to modify the automatic stay is limited to the Debtors that filed Chapter 11
petitions on the Petition Date.

                                                           1
11827562v.7
Case 20-11968-SDM              Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58                         Desc Main
                                         Document     Page 2 of 49



sanctions, and (b) all of the other Debtors. In support of the Motion, Roche respectfully states as

follows:

                                      PRELIMINARY STATEMENT

                  1.       This is not an ordinary Chapter 11 case and these are not ordinary debtors.

The Debtors are two individuals, Philip and Konie Minga, and a network of Mississippi and

Alabama pharmacies known as “Priority Care” that they operated and managed. Priority Care

was not a legitimate pharmacy business, but rather a massive insurance fraud scheme that caused

Roche nearly $50 million in out-of-pocket loss between 2013 and 2018.

                  2.       In September 2018, Roche filed the Alabama Action against the Debtors

and an array of other defendants in the District Court, alleging claims for fraud and violations of

the Racketeering Influenced and Corrupt Organizations Act (RICO) based on the Debtors’

elaborate insurance fraud scheme. For the past two years, the parties have been actively engaged

in discovery in the Alabama Action, with the Debtors represented by a series of eminent counsel

from Mississippi, Alabama, and New York.

                  3.       Last month, on May 8, 2020, Judge Karon O. Bowdre of the Northern

District of Alabama entered default judgment against the Defaulted Debtors on all Roche’s

claims.2 The basis for Judge Bowdre’s default judgment, which was issued over the vigorous

opposition of the defendants, was a finding by “clear and convincing evidence” that the

Defaulted Debtors had engaged in “egregious” bad-faith litigation misconduct. 3 In particular,

Judge Bowdre found that “Roche has clearly and convincingly established that Defendants

doctored hundreds of critical discovery documents” in an effort to conceal the extent of their
2
  Order, Roche Diagnostics Corp. v. Priority Healthcare Corp., No. 18-cv-1479-KOB-HNJ (N.D. Ala. May 8,
2020), ECF No. 424. A copy of this Order is attached to this Motion as Exhibit B. Unless otherwise specified, ECF
citations contained in this Motion in the form “Dkt. No. __” refer to docket entries in this civil action pending before
the District Court.
3
  Roche Diagnostics Corp. v. Priority Healthcare Corp., No. 2:18-CV-01479-KOB-HNJ, 2020 WL 2308319, at *5,
*9 (N.D. Ala. May 8, 2020). A copy of this decision is attached to this Motion as Exhibit C.

                                                           2
11827562v.7
Case 20-11968-SDM             Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58                       Desc Main
                                        Document     Page 3 of 49



insurance fraud from Roche and the Court.4 Judge Bowdre further noted that there was

“substantial evidence demonstrating ‘Defendants’ recalcitrance’ and ‘pattern of chronic,

deceptive conduct’ before the court” and “observe[d] that Defendants’ digital manipulation of

evidence is only one activity in an unfortunately lengthy line of abuses before the court.”5

                  4.       Upon entering default judgment on May 8, 2020, Judge Bowdre ordered

Roche to submit evidence of its damages by May 26, 2020, ordered the Defaulted Debtors to

respond by June 4, 2020, and set a hearing for June 16.6 Pursuant to the order, Roche submitted

detailed documentation of its damages on May 26, demonstrating that Roche had suffered nearly

$50 million in damages, which under RICO is due to be trebled to approximately $150 million.

One week later, the Debtors filed their bankruptcy petitions.7

                  5.       Accordingly, the Debtors did not file their bankruptcy petitions to

reorganize their businesses, preserve stakeholder value, or conserve jobs. They did so to delay

the Alabama Action and prevent Roche from obtaining a final money judgment against the

Defaulted Debtors.

                  6.       The Alabama Action is all but complete as to the Defaulted Debtors: the

District Court has received all of the briefing and other submissions it needs to decide the precise

amount of the money judgment it will issue in Roche’s favor. The claims against the other

Debtors are also at an advanced stage: discovery is complete or nearly complete, and Judge

Bowdre has supervised the Alabama Action for nearly two years, becoming intimately familiar

with the nature and extent of the Debtors’ fraud in the process. Moreover, given the tangled

corporate relationships between and among the Debtors (many of which are owned by one or

4
  Id. at *9.
5
  Id. at *7 n.5
6
  Exhibit B.
7
  Yet, notwithstanding the automatic stay of the Alabama Action, the Defaulted Debtors continued to litigate in the
District Court after the Petition Date. See ¶ 22, infra.

                                                         3
11827562v.7
Case 20-11968-SDM             Doc 13    Filed 06/11/20 Entered 06/11/20 17:22:58             Desc Main
                                       Document     Page 4 of 49



more of the Defaulted Debtors, and all of which are controlled by the Mingas), it would be far

more efficient for the Debtors to defend all of the claims together in the District Court.

Accordingly, Roche files this Motion to request a limited modification of the automatic stay

pursuant to Section 362(d) of the Bankruptcy Code to permit Roche to continue the Alabama

Action against both the Defaulted Debtors and the other Debtors. Roche does not seek

permission at this time to enforce any judgment entered by the District Court against assets that

are property of any Debtor’s estate under Section 541 of the Bankruptcy Code. Roche

respectfully submits that there is ample cause to grant this request.

                                     JURISDICTION AND VENUE

                   7.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue of this proceeding and this Motion is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

The statutory predicate for the relief sought is Section 362(d)(1) of the Bankruptcy Code.

                                             BACKGROUND

A.        The Debtors’ Priority Care Scheme

                   8.      Because of the default judgment in the Alabama Action, the Defaulted

Debtors are deemed to have admitted the facts alleged in that complaint, thereby establishing

their liability for fraud and racketeering.8 The allegations are not only deemed admitted, they are

also established by undisputed evidence. Explicit party admissions and extensive non-party

discovery provide ample documentary and testimonial evidence of the Defaulted Debtors’

offenses and the nature of their scheme.

                   9.      Defaulted Debtor Priority Healthcare Corporation (“PHC”) was the

flagship company of the Priority Care RICO enterprise. From PHC’s Amory, Mississippi

8
    See Second Amended Complaint (Redacted), Dkt. No. 270-1.

                                                       4
11827562v.7
Case 20-11968-SDM             Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58         Desc Main
                                         Document     Page 5 of 49



headquarters, the Mingas directed PHC to submit a steady stream of insurance claims to

pharmacy benefit managers (“PBMs”) representing that they were dispensing Roche’s Accu-

Chek test strips to patients with diabetes who had Accu-Chek prescriptions.9 Each claim they

submitted (or “adjudicated,” in industry parlance) stated that a “retail” box of Roche’s test

strips—which are eligible for reimbursement under ordinary pharmacy-benefit insurance plans—

was dispensed.10 In hundreds of thousands of instances, however, those claims were false,

because Priority Care actually shipped to patients boxes of test strips that are not eligible for

reimbursement: either not-for-retail (“NFR”) boxes of Accu-Chek test strips, which Roche sells

at much lower prices through specifically authorized channels, or boxes of Accu-Chek test strips

intended for international distribution, which are unlawful to distribute in the United States.11

                  10.      By submitting claims for more expensive strips and dispensing less

expensive ones, the Debtors earned tens of millions of dollars in illegitimate profits.12 Both the

corporate witness for PHC and the Mingas’ son-in-law Daniel Knotts, who was an employee of

PHC and is a co-defendant in the Alabama Action, have admitted that Priority Care engaged in

this massive insurance fraud.13 Each of those claims, moreover, was attributed to one of Priority

Care’s retail pharmacies, falsely indicating that the test strips mailed from Amory to patients

across the country had been dispensed to a patient in that pharmacy’s community.

                  11.      As PHC’s corporate witness has admitted, Priority Care’s complex

corporate organization and ownership structure were specifically engineered to deceive PBMs

and manufacturers like Roche and facilitate Priority Care’s fraud.14 In sum and substance, the

Mingas did business through a shifting proliferation of ostensibly independent pharmacies in
9
  See id. ¶¶ 127–134.
10
   See id. ¶¶ 129–130.
11
   See id. ¶¶ 151–155, 197–200.
12
   See id. ¶¶ 108–110.
13
   See id. ¶ 6; Dkt. No. 363 at 10–11, 14–15.
14
   See Dkt. No. 270-1 ¶ 214.

                                                    5
11827562v.7
Case 20-11968-SDM             Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58                      Desc Main
                                        Document     Page 6 of 49



order to prevent PBMs and manufacturers from noticing that the Priority Care enterprise as a

whole was submitting an enormous number of insurance claims for retail Accu-Chek test strips.

                 12.      The complexity of the Debtors’ fraudulent business is reflected in the

complexity of this series of related bankruptcies. PHC is among the 13 Chapter 11 Debtors who

are Priority Care entities or affiliates. Five Chapter 11 Debtors are wholly owned by PHC (and

thus indirectly owned by Konie Minga): Priority Care Pharmacy 2, LLC; Priority Care Pharmacy

Solutions, LLC; Priority Care Pharmacy Staffing, LLC; Vickers Priority Care Pharmacy, LLC;

and Vincent Priority Care Pharmacy, LLC. The remaining Chapter 11 corporate Debtors are

                 a.       A Priority Care pharmacy owned by a different parent entity to disguise its

                          connection to PHC and the Mingas (Main Street Drugs, LLC);

                 b.       Entities that collected patients and prescriptions to fuel the test-strip

                          scheme (Medpoint, Inc.; Professional Healthcare Staffing, LLC; and

                          Defaulted Debtors Medpoint Advantage, LLC and Medpoint, LLC); and

                 c.       Entities that concealed illegitimate proceeds from the scheme (KJM

                          Holdings, LLC and Minga Investments, LLC).

B.      Roche’s Damages15

                 13.      Priority Care’s fraud cost Roche tens of millions of dollars in lost profits

and out-of-pocket damages. By dispensing NFR or international test strips when submitting

claims for retail test strips, Priority Care deprived Roche of the sale of a new box of test strips,

which it would otherwise have sold to that patient.16 Roche’s damages for each false claim, then,

are the wholesale price Roche would have received for the retail box (which should have been

15
   See generally Dkt. No. 435. Damages were calculated by Dr. Gregory Bell, a Ph.D. economist retained by Roche.
Because of a protective order entered in the Alabama Action, Roche filed the underlying Declaration of Dr. Bell
under seal in that court. Upon entry of an appropriate order, Roche is prepared to offer that Declaration under seal
in this matter or for in camera inspection by the Court.
16
   Id. at 7–9.

                                                         6
11827562v.7
Case 20-11968-SDM            Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58          Desc Main
                                        Document     Page 7 of 49



dispensed to the patient), less the much smaller amount Roche actually received when it sold the

box of NFR or international strips (which were actually dispensed to the patient).17 Roche’s

contracts with PBMs, moreover, required that it pay a rebate for each box of retail strips

dispensed, which substantially reimbursed PBMs for their payments to pharmacies. Each false

claim submitted by Priority Care caused Roche to pay an unwarranted rebate.18

                 14.      Furthermore, Roche found in discovery that even ostensibly legitimate

boxes of retail test strips that Priority Care adjudicated caused Roche lost-profit or rebate

damages. It turned out that the “retail” strips that Priority Care sold had been originally sold into

the gray market by individual diabetes patients who had obtained them through insurance.19

Each box of these “post-consumer” strips that Priority Care dispensed to a patient and submitted

a claim for caused Roche to lose a sale of a new box, and caused Roche to pay a second,

duplicate rebate on the same post-consumer box.20

                 15.      In total, the Mingas’ racketeering scheme cost Roche $49,904,384 in

actual damages from lost sales, which entitles Roche to $149,713,152 in mandatory treble

damages under RICO. Roche is also entitled to mandatory attorneys’ fees and expenses of

$5,732,301.58 and seeks prejudgment interest of $10,989,950, for a total award of

$166,435,403.58.21 The Defaulted Debtors have submitted no contrary evidence or alternative

damages calculations.22

C.      Roche’s Claims and Litigation in the Alabama Action

                 16.      To halt Priority Care’s fraudulent claims for Roche test strips, Roche

commenced a civil action against the Debtors, as well as a number of their employees and
17
   Id.
18
   See Dkt. No. 270-1 ¶ 285; Dkt. No. 435 at 2–3, 15–16.
19
   Dkt. No. 435 at 9–14.
20
   Id. at 14.
21
   Id. at 25.
22
   See Dkt. Nos. 439, 441.

                                                           7
11827562v.7
Case 20-11968-SDM            Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58                      Desc Main
                                        Document     Page 8 of 49



affiliates, in September 2018. See Complaint, Roche Diagnostics Corp. v. Priority Healthcare

Corp., No. 18-cv-1479-KOB (N.D. Ala. Sept. 11, 2018). In that complaint and two subsequent

amended complaints, Roche asserted, inter alia, that the elaborate Priority Care scheme was a

racketeering enterprise in violation of RICO; violated Alabama statutory and common-law fraud

laws; and unjustly enriched the Debtors. 23 Among other things, Roche sought mandatory treble

damages and attorneys’ fees pursuant to RICO, as well as equitable remedies of restitution and

disgorgement.24

                 17.      Litigation in the Alabama Action has been underway for nearly two years.

In that time, Defendants have twice unsuccessfully moved to dismiss all of Roche’s claims,

requiring multiple rounds of briefing spanning hundreds of pages.25 See Roche Diagnostics

Corp. v. Priority Healthcare Corp., 407 F. Supp. 3d 1216 (N.D. Ala. 2019); Roche Diagnostics

Corp. v. Priority Healthcare Corp., No. 2:18-CV-01479-KOB, 2020 WL 2309874, at *2 (N.D.

Ala. May 8, 2020). Roche, moreover, spent months litigating Debtors’ numerous meritless

motions to stay and challenges to legitimate non-party discovery requests, which required Roche

to contest and defeat motions to quash and to pursue motions to compel in separate satellite

proceedings.26

                 18.      Through its hard-won non-party discovery, as well as information

voluntarily provided by defendant Daniel Knotts, Roche ultimately discovered that the Mingas

fabricated scores of invoices they produced to Roche and had attempted to conceal millions of

dollars in fraudulent proceeds less than two weeks after the case began.27 To prevent further

such fraud from thwarting meaningful recovery in the Alabama Action, Roche moved on

23
   See Dkt. No. 270-1 ¶¶ 298–365.
24
   See id.
25
   See Dkt. Nos. 103–113, 133, 140–143, 149–152, 371–377, 393, 397–401.
26
   See Dkt. No. 363 at 18–24; see also Dkt. Nos. 42, 46, 51, 80, 99, 153, 157–160, 179–183, 196, 200, 298, 344.
27
   See Dkt. No. 363 at 16.

                                                         8
11827562v.7
Case 20-11968-SDM          Doc 13    Filed 06/11/20 Entered 06/11/20 17:22:58                 Desc Main
                                    Document     Page 9 of 49



October 23, 2019 for a temporary restraining order freezing certain Priority Care-linked assets

held in bank and investment accounts that were registered in the names of Debtors KJM

Holdings, LLC and Minga Investments, LLC, as well as non-Debtor defendant Capital Asset

Management, LLC.28

                19.     The District Court issued the temporary restraining order and, following

an evidentiary hearing, granted Roche’s motion for a preliminary injunction.29 By order of

November 7, 2019, the District Court required that the accounts at issue be liquidated and the

funds transferred to an interest-bearing account administered by the court, where they remain

“enjoined and held in constructive trust . . . to secure and preserve the availability of the relief

[Roche] seek[s] (including the equitable remedies of disgorgement and restitution) until the final

disposition of this action.”30 That account currently contains approximately $43.3 million.

                20.     On January 3, 2020, in light of the Debtors’ pervasive and persistent

litigation misconduct, Roche filed a Motion for Sanctions seeking default judgment against the

Mingas and the corporate defendants.31 Pursuant to an Order to Show Cause,32 those defendants

opposed Roche’s motion, but failed to offer any substantive argument, or any evidence at all, to

justify or explain the misconduct Roche described.33 On May 8, 2020, Judge Bowdre granted the

motion, finding that Roche had “clearly and convincingly established that Defendants doctored

hundreds of critical discovery documents” and that the “Mingas’ behavior in this case [was]

especially egregious because it directly undermine[d] the purpose of the judicial system: to




28
   See id.
29
   See Roche Diagnostics Corp. v. Priority Healthcare Corp., No. 2:18-CV-01479-KOB-HNJ, 2019 WL 5810312
(N.D. Ala. Nov. 7, 2019). A copy of this decision is attached to this Motion as Exhibit D.
30
   Dkt. No. 291 at 4. A copy of this Order is attached to this Motion as Exhibit E.
31
   See generally Dkt. No. 363.
32
   Dkt. No. 382.
33
   Dkt. Nos. 388, 389.

                                                    9
11827562v.7
Case 20-11968-SDM             Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58          Desc Main
                                       Document      Page 10 of 49



determine facts and administer justice accordingly.”34 By accompanying Order, Judge Bowdre

entered default judgment against the Mingas, PHC, Medpoint Advantage, and Medpoint LLC.35

D.       The Debtors Commence a Chapter 11 Case Just Before Damages Are to Be
         Determined, But Continue to Litigate Despite the Automatic Stay

                  21.       The May 8, 2020 Sanctions Order required Roche to submit evidence of

its damages and any memorandum of law by May 26, 2020; required the Defaulted Debtors to

submit any rebuttal evidence and memorandum by June 4, 2020; and, at Roche’s request,

scheduled a hearing on damages for June 16, 2020.36 Roche timely filed its damages

memorandum and supporting evidence on May 26.37 On June 2, 2020, the Debtors commenced

these voluntary cases under Chapter 11 of the Bankruptcy Code, all represented by the same

counsel. The next day, the Debtors filed a Suggestion of Bankruptcy in the Alabama Action,

explicitly invoking the automatic stay set forth in Section 362 of the Bankruptcy Code.38

                  22.       Despite the automatic stay, the Defaulted Debtors have continued to

aggressively litigate the Alabama Action. Phillip Minga submitted his rebuttal damages

memorandum on June 4, 2020, stating that it was filed “[n]otwithstanding that [his] Voluntary

Petition stays [his] involvement in th[e] action.”39 The other Defaulted Debtors—Konie Migna,

PHC, Medpoint Advantage, and Medpoint, LLC—subsequently submitted a response joining

Mr. Minga’s memorandum in full, likewise noting that it was filed “[n]otwithstanding that [the]

Voluntary Petition stays their involvement in th[e] action.”40 On June 8, 2020, the Defaulted

Debtors sought to have the District Court reconsider its entry of default judgment against them,



34
   Exhibit C at *9.
35
   Exhibit B.
36
   Id.
37
   Dkt. No. 435.
38
   Dkt. No. 438.
39
   Dkt. No. 439 at 1 n.1.
40
   Dkt. No. 441 at 1 n.1.

                                                    10
11827562v.7
Case 20-11968-SDM             Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58                       Desc Main
                                        Document      Page 11 of 49



in the guise of a motion to set aside the default.41 On June 10, Judge Bowdre issued an order

acknowledging the automatic stay as to the Debtors and striking the motion for reconsideration.42

Judge Bowdre’s June 10 order specifically (and correctly) notes that the automatic say “shall not

affect any proceedings involving the remaining Defendants who have not filed for bankruptcy.”43

                                           RELIEF REQUESTED

                  23.      Roche respectfully requests entry of an order, substantially in the form

attached to this Motion as Exhibit F (“Proposed Order”), modifying the automatic stay pursuant

to Section 362(d) of the Bankruptcy Code to permit Roche to continue the Alabama Action

against both the Defaulted Debtors and the other Debtors. Roche does not seek permission at

this time to enforce any judgment entered by the District Court against assets that are property of

any Debtor’s estate under Section 541 of the Bankruptcy Code.44 Roche respectfully submits

that there is ample cause to grant this request.

                                   BASIS FOR RELIEF REQUESTED

                  24.      Section 362(d) of the Bankruptcy Code provides, in pertinent part, that

“[o]n request of a party in interest and after notice and a hearing, the court shall grant relief from

the stay . . . such as by terminating, annulling, modifying, or conditioning such stay—(1) for

cause.” 11 U.S.C. § 362(d)(1); see also Casperone v. Landmark Oil & Gas Corp., 819 F.2d 112,

114 (5th Cir. 1987) (“The automatic stay . . . is not incontestable, and a party in interest may file


41
   Dkt Nos. 442, 443.
42
   Dkt. No. 446.
43
   Id.
44
   Roche respectfully submits that, because the stay only protects property of the Debtors’ estates, relief from the
stay is not required to maintain the District Court’s preliminary injunction nor for the District Court to convert the
preliminary injunction into a permanent injunction. See, e.g., Seiko Epson Corp. v. Nu-Kote Int'l, Inc., 190 F.3d
1360, 1364 (Fed. Cir. 1999) (automatic stay did not free debtor “of the contempt orders and the injunctions upon
which the contempt was based, all of which were entered before [debtor] suggested bankruptcy”); Dominic's Rest. of
Dayton v. Mantia, 2010 U.S. Dist. LEXIS 39636, at *7 (S.D. Ohio 2010), aff’d, 683 F.3d 757 (injunctive relief
regarding the use of property in commission of a tort is not prevented by the automatic stay). Nevertheless, for the
avoidance of doubt, the Proposed Order explicitly provides that the automatic stay does not alter or limit the scope
of any injunctive relief that has been granted or may be granted by the District Court.

                                                         11
11827562v.7
Case 20-11968-SDM          Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58            Desc Main
                                    Document      Page 12 of 49



a motion in the bankruptcy court for relief from the stay under 11 U.S.C. § 362(a).”). “Because

§ 362 does not offer guidance as to what constitutes ‘cause,’ reviewing courts must determine

whether cause exists on a case-by-case basis.” Matter of Reitnauer, 152 F.3d 341, 343 n.4 (5th

Cir. 1998); see also In re Tonthat, No. 07-30315-H3-13, 2009 WL 2461041, at *2 (Bankr. S.D.

Tex. Aug. 7, 2009). Accordingly, “[t]he decision whether or not to lift the automatic stay resides

within the sound discretion of the bankruptcy court.” In re Garzoni, 35 F. App’x 179, 181 (6th

Cir. 2002); see also In re Lentino, No. 98-20626, 1999 WL 77140 (5th Cir. Mar. 5, 1999) (citing

In re Sonnax, 907 F.2d 1280, 1288 (2d Cir. 1990) (“[T]he lifting of the stay is committed to the

sound discretion of the court . . . .”)).

                25.     Congress recognized when drafting the Bankruptcy Code that there would

often be sensible reasons to permit litigation pending against a debtor to remain in another forum

to ripen into a money judgment. H.R. Rep. No. 595, 95th Cong., 1st Sess., 341 (1978) (“It will

often be more appropriate to permit proceedings to continue in their place of origin, when no

great prejudice to the bankruptcy estate would result, in order to leave the parties to their chosen

forum and to relieve the bankruptcy court from any duties that may be handled elsewhere.”).

Courts in this district and others routinely modify the automatic stay for this purpose. See, e.g.,

In re Armstrong and Guy Law Office, LLC, 2007 WL 4571152, at *1 (Bankr. S.D. Miss. Dec. 21,

2007) (cause “includes allowing an action to proceed to completion in another tribunal” (citing

In re Curtis, 40 B.R. 795, 799 (Bankr. D. Utah 1984))).

                26.     “Courts have used a broad range of factors in finding cause to grant relief

[from the automatic stay] including: the interests of judicial economy and the expeditious and

economical resolution of litigation; whether litigation in another forum would prejudice the

interests of other creditors; and the impact of the stay on the parties and the balance of harms.”



                                                 12
11827562v.7
Case 20-11968-SDM            Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58                     Desc Main
                                       Document      Page 13 of 49



Hiller v. Hiller, No. CV H-05-3008, 2006 WL 8446271, at *3 (S.D. Tex. July 28, 2006); see also

In re Armstrong and Guy Law Office, LLC, 2007 WL 4571152, at *2 (Bankr. S.D. Miss. Dec. 21,

2007) (identifying twelve non-dispositive factors that might be considered in evaluating a motion

for relief from an automatic stay). Roche respectfully submits that all of the relevant factors

support a finding of cause to modify the stay in both the Defaulted Debtors’ cases and in the

other Debtors’ cases.

                 27.      First, because the only remaining issue in the District Court as to the

Defaulted Debtors is the precise amount of Roche’s claim, modification of the automatic stay

serves the interests of judicial economy. The parties have completed multiple rounds of briefing,

the District Court has entered judgment against the Defaulted Debtors, and Roche has submitted

evidence of its damages (including an expert report) and other amounts due from the Defaulted

Debtors (i.e., interest and fees). Modifying the automatic stay will not place any burden on the

Defaulted Debtors at all. For one thing, there is nothing more for them to do: Judge Bowdre is

intimately familiar with the complex fraudulent scheme and corporate structure that gave rise to

Roche’s claims, and she had already scheduled a hearing to fix the precise quantum due to

Roche.45 In re Verges, No. CIV. A. 92-80, 1992 WL 77791, at *5 (E.D. La. Apr. 8, 1992) (“[I]t

is within the sound discretion of bankruptcy courts to grant relief from the automatic stay when

the bankruptcy petition was filed on the eve of the resolution of pending prepetition litigation.”

(citing In re Wilson, 85 B.R. 722, 728 (Bankr. E.D. Pa. 1988)). For another, the Defaulted

Debtors submitted legal arguments and evidentiary objections in response to Roche’s damages

submission after the Petition Date, when the automatic stay was already in place. Having




45
 In fact, such a hearing is not even necessary: Judge Bowdre is not required to hold a default damages hearing
when “all essential evidence is already of record.” Giovanno v. Fabec, 804 F.3d 1361, 1366 (11th Cir. 2015).

                                                       13
11827562v.7
Case 20-11968-SDM        Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58             Desc Main
                                  Document      Page 14 of 49



chosen to continue to litigate in another forum, the Defaulted Debtors cannot credibly claim that

allowing Judge Bowdre to finalize a money judgment against them would be a burden.

               28.     The Alabama Action is also at an advanced stage against the Debtors that

are not Defaulted Debtors. Roche understands that most of the Debtors have completed

document production, and Roche does not anticipate seeking further discovery from them.

Given the advanced stage of the Alabama litigation against the Debtors that are not Defaulted

Debtors—not to mention the significant effort that Roche has expended in litigating its claims

thus far—it would be “manifestly unfair to ask [Roche] to begin anew in this Court at significant

and duplicative expense.” In re Armstrong and Guy Law Office, LLC, 2007 WL 4571152, at *4;

id. at *2 (concluding that modification of automatic stay to allow liquidation of creditors’ claims

in another court would be “more efficient than starting anew in this Court”).

               29.     Nor will it place any burden on these other Debtors to defend the claims

against them in the District Court. Many of those Debtors are wholly owned by PHC, a

Defaulted Debtor, so a final judgment against PHC would effectively end the case against them.

All of the Debtors are controlled by and de facto extensions of the Mingas. And, all of these

Debtors are represented by the same counsel that represents certain of the Defaulted Debtors.

               30.     Finally, as Judge Bowdre’s June 10 order correctly notes, the Alabama

Action is not stayed and will continue against the defendants in that action that are not Debtors.

So, it would be more efficient for all of the claims in the Alabama Action to be adjudicated to

final judgment in that one single forum. Excising certain claims against certain defendants from

the Alabama Action so that they can be relitigated from the start in the Bankruptcy Court would

be inefficient and unnecessary.




                                                14
11827562v.7
Case 20-11968-SDM           Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58            Desc Main
                                     Document      Page 15 of 49



                    31.   Second, modification of the automatic stay to allow liquidation of Roche’s

claims against the Defaulted Debtors and resolve the claims against the remaining Debtors will

not prejudice the Debtors or their creditors. To the contrary, lifting the stay should help the

expeditious administration of this bankruptcy case because it will enable a prompt and cost-

effective resolution of Roche’s claims against all of the Debtors. Liquidation of the claims

against the Defaulted Debtors will be efficient because they are not entitled to a jury trial on their

damages, see Henley v. Coosa Pines Golf Club LLC, No. 1:10-cv-72-TMP, 2011 U.S. Dist.

LEXIS 163297, at *13 n.2 (N.D. Ala. Feb. 15, 2011); In re Dierschke, 975 F.2d 181, 185 (5th

Cir. 1992), nor is a hearing to determine damages even necessary now that Roche has submitted

extensive documentation of damages and the Debtors have submitted no evidence to the

contrary.46 By contrast, if relief from the stay is not granted, then Roche’s claims against the

Debtors—including the Defaulted Debtors, for whom the case is all but over—will have to be

adjudicated anew in this Court (in the context of claims litigation), which would substantially

delay resolution of the Debtors’ bankruptcy cases. See In re Armstrong and Guy Law Office,

LLC, 2007 WL 4571152, at *2, *4.

                    32.   Moreover, modifying the stay will not prejudice creditors because Roche

does not seek relief to enforce or collect upon any property of any Debtor’s estates. Roche

merely seeks the final adjudication of its non-bankruptcy rights against the Debtors in the

District Court, where the case has been pending for nearly two years before a Judge who has

become intimately familiar with the nature and extend of the Debtors’ fraud. In re Wells, No.

08-80206-G3-13, 2008 WL 4179238, at *2 (Bankr. S.D. Tex. Sept. 5, 2008) (finding no




46
     See n.45, supra.

                                                  15
11827562v.7
Case 20-11968-SDM             Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58                      Desc Main
                                       Document      Page 16 of 49



“prejudice to Debtor or the bankruptcy estate” from allowing creditor to liquidate its claim in

state court, where creditor would not be “permitted to execute on any judgment it may obtain”).47

                 33.      Third, the balance of harms greatly favors a modification of the automatic

stay. As described above, Roche’s path to justice has required extraordinary effort and expense

due to the Debtors’ deliberately byzantine corporate structures, opaque finances, and litigation

misconduct. In an effort to shield their fraudulent business practices and considerable assets

from Roche and the District Court’s jurisdiction, they fought legitimate discovery efforts and

forced Roche to file motions to compel in satellite proceedings before other courts. See supra.

For Roche to bear the burden of instructing yet another court about the full extent of the Debtors’

fraudulent businesses would be deeply unfair.

                 34.      For all of the foregoing reasons, Roche respectfully submits that there is

ample “cause” for this Court to enter the Proposed Order modifying the automatic stay pursuant

to Section 362(d)(1) of the Bankruptcy Code.

                                                    NOTICE

                 35.      Notice of this Motion will be provided to the Debtors and all parties

requesting notice pursuant to Bankruptcy Rule 2002. Roche respectfully submits that such

notice is good and sufficient under the circumstances and that no other or further notice is

required.




47
  Roche also reserves the right to rely on the District Court’s judgment that the Defaulted Debtors committed fraud
in support of an action, which would be commenced in this Court, to determine that its claims against the Debtors
should be excepted from any discharge granted to them. See, e.g., 11 U.S.C. §§ 523(a)(2), (4), and (6). This
reservation is reflected in the Proposed Order.

                                                        16
11827562v.7
Case 20-11968-SDM        Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58             Desc Main
                                  Document      Page 17 of 49



                                         CONCLUSION

               WHEREFORE, Roche respectfully requests that the Court (a) enter the Proposed

Order modifying the automatic stay pursuant to Section 362(d)(1) of the Bankruptcy Code to

permit Roche to continue the Alabama Action against both the Defaulted Debtors and the other

Debtors, and (b) grant it such other and further relief as the Court deems just and proper.

Dated: June 11, 2020

                                               Respectfully submitted,

                                               /s/ Thomas M. Hewitt
                                               Thomas M. Hewitt (Miss. Bar No. 104589)
                                               Christopher R. Maddux (Miss. Bar No. 100501)
                                               BUTLER SNOW LLP
                                               1020 Highland Colony Parkway, Suite 1400
                                               Ridgeland, Mississippi 39157
                                               Telephone: (601) 945-4415
                                               Fax: (601) 985-4500
                                               thomas.hewitt@butlersnow.com
                                               chris.maddux@butlersnow.com

                                               AND

                                               PATTERSON BELKNAP WEBB & TYLER
                                               LLP
                                               Geoffrey Potter
                                               Aron Fischer
                                               Brian P. Guiney
                                               Timothy H. Gray
                                               1133 Avenue of the Americas
                                               New York, New York 10036-6710
                                               Telephone: (212) 336-2000
                                               Fax: (212) 336-2222


53346510.v1




                                                17
11827562v.7
Case 20-11968-SDM       Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58        Desc Main
                                 Document      Page 18 of 49



                               CERTIFICATE OF SERVICE

       I, Thomas M. Hewitt, certify that the foregoing Notice was filed electronically through

the Court’s ECF system and served electronically on all parties enlisted to receive service

electronically.

       Dated: June 11, 2020.

                                                  /s/ Thomas M. Hewitt
                                                  Thomas M. Hewitt
Case 20-11968-SDM   Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58   Desc Main
                             Document      Page 19 of 49




                        Exhibit A
Case 20-11968-SDM        Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58           Desc Main
                                  Document      Page 20 of 49



          Case Number                                 Debtor Name
     20-11955-SDM              Phillip A. Minga and Konie D. Minga*

     20-11956-SDM              Priority Healthcare Corporation*

     20-11957-SDM              MedPoint, Inc.

     20-11958-SDM              Main Street Drugs, LLC

     20-11959-SDM              MedPoint Advantage, LLC*

     20-11960-SDM              MedPoint, LLC*

     20-11961-SDM              Priority Care Pharmacy 2, LLC

     20-11962-SDM              Priority Care Pharmacy Solutions, LLC

     20-11963-SDM              Priority Care Professional Staffing, LLC

     20-11964-SDM              Professional Healthcare Staffing, LLC

     20-11965-SDM              Vickers Priority Care Pharmacy, LLC

     20-11966-SDM              Vincent Priority Care Pharmacy, LLC

     20-11967-SDM              KJM Holdings, LLC

     20-11968-SDM              Minga Investments, LLC



An asterisk (*) denotes each of the “Defaulted Debtors” as that term is defined in the Motion.
Case 20-11968-SDM   Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58   Desc Main
                             Document      Page 21 of 49




                        Exhibit B
Case 20-11968-SDM    Doc 13 Filed 06/11/20
     Case 2:18-cv-01479-KOB-HNJ   Document Entered
                                            424 Filed06/11/20 17:22:58
                                                       05/08/20          of 2 Main FILED
                                                                  Page 1 Desc
                           Document     Page 22 of 49                         2020 May-08 PM 02:14
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORP., et al.,                )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )       Case No. 2:18-CV-01479-KOB
                                                )
PRIORITY HEALTHCARE CORP.,                      )
et al.,                                         )
                                                )
       Defendants.                              )


               ORDER GRANTING IN PART MOTION FOR SANCTIONS

       This matter comes before the court on Plaintiff Roche’s motion for sanctions against

Defendants Phil Minga, Konie Minga, and all 34 Corporate Defendants in this case. (Doc. 362.)

As explained in the accompanying memorandum opinion, because Roche failed to specifically

allege or provide evidence to clearly and convincingly demonstrate that all 34 of the Corporate

Defendants engaged in bad-faith behavior, the court DENIES Roche’s motion regarding all

Corporate Defendants except Medpoint Advantage, LLC (including “Medpoint, LLC”) and

Priority Healthcare Corp.

       But because Roche presents clear and convincing evidence that Phil Minga; Konie

Minga; Priority Healthcare Corp; and Medpoint Advantage, LLC (including “Medpoint, LLC”)

engaged in sanctionable conduct by producing hundreds of falsified documents in discovery and

then refusing to acknowledge their fraud, the court GRANTS Roche’s motion to sanction these

four Defendants and enters DEFAULT JUDGMENT against them.

       Pursuant to Roche’s request for an inquest, the court ORDERS a hearing before the court,

set at 10:00 a.m. on Tuesday, June 16, 2020 in Courtroom 5A of the Hugo L. Black Federal



                                                1
Case 20-11968-SDM    Doc 13 Filed 06/11/20
     Case 2:18-cv-01479-KOB-HNJ   Document Entered
                                            424 Filed06/11/20 17:22:58
                                                       05/08/20   Page 2 Desc
                                                                         of 2 Main
                           Document     Page 23 of 49



Courthouse in Birmingham, Alabama to determine the appropriate amount of damages. Roche

SHALL submit evidence to the court to support the claimed amount of damages by May 26,

2020. Sanctioned Defendants SHALL submit any rebuttal evidence by June 4, 2020. The parties

may also submit briefs by the same respective dates, if they so desire.

       DONE and ORDERED this 8th day of May, 2020.




                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              UNITED STATES DISTRICT JUDGE




                                                 2
Case 20-11968-SDM   Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58   Desc Main
                             Document      Page 24 of 49




                        Exhibit C
   Case 20-11968-SDM              Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                             Desc Main
                                            Document      Page 25 of 49

                                                                Franklin & White LLC, Samuel R. McCord, Sr., Birmingham,
                                                                AL, Annie Friedman, Derrelle M. Janey, Gottlieb & Janey
                  2020 WL 2308319
                                                                LLP, Michael Fred Bachner, Pro Hac Vice, Bachner and
    Only the Westlaw citation is currently available.
                                                                Associates, PC, New York, NY, for Defendant Konie Minga.
           United States District Court, N.D.
             Alabama, Southern Division.                        Richard E. Smith, Richard M. Thayer, Christian & Small
                                                                LLP, William C. Athanas, Helen Lynne Eckinger, Waller
   ROCHE DIAGNOSTICS CORP., et al., Plaintiffs,
                                                                Lansden Dortch & Davis LLP, Amie Adelia Vague, Christine
                       v.
                                                                E. Gwinn-Ross, Harlan Irby Prater, IV, Jackson R. Sharman,
          PRIORITY HEALTHCARE
                                                                III, Jeffrey P. Doss, Wesley B. Gilchrist, Lightfoot Franklin &
           CORP., et al., Defendants.                           White LLC, Birmingham, AL, Annie Friedman, Derrelle M.
                                                                Janey, Gottlieb & Janey LLP, New York, NY, for Defendant
               Case No. 2:18-CV-01479-KOB
                                                                Daniel Baker.
                             |
                   Signed 05/08/2020                            John W. Clark, IV, Clark Law Firm PC, Leigh Anne
                                                                Hodge, Hillary Chinigo Campbell, Bradley Arant Boult
Attorneys and Law Firms
                                                                Cummings LLP, Birmingham, AL, for Defendants Samuel
Aron Fischer, Pro Hac Vice, Geoffrey Potter, Pro Hac Vice,      Phillip Carson, Kimberly P. Carson.
Timothy Gray, Pro Hac Vice, Patterson Belknap Webb &
                                                                Bruce F. Rogers, Charles K. Hamilton, Jennifer A. Hanson,
Tyler LLP, New York, NY, David J. Canupp, James Bradley
                                                                Bainbridge Mims Rogers & Smith LLP, Birmingham, AL,
Emmons, LaNier Ford Shaver & Payne PC, Huntsville, AL,
                                                                for Defendants Monroe Pharmacy Corporation, Razorback
for Plaintiffs.
                                                                Pharmacy Services, Inc., Medpoint, Inc., Priority Express
Bruce F. Rogers, Charles K. Hamilton, Jennifer A. Hanson,       Care Pharmacy, LLC, Priority Care Proffessional Staffing,
Bainbridge Mims Rogers & Smith LLP, Amie Adelia Vague,          LLC, Yellowhammer Pharmacy Services Corporation,
Christine E. Gwinn-Ross, Harlan Irby Prater, IV, Jackson        Professional Healthcare Staffing, LLC, Medpoint LLC.
R. Sharman, III, Jeffrey P. Doss, Wesley B. Gilchrist,
                                                                Richard E. Smith, Richard M. Thayer, Christian & Small LLP,
Lightfoot Franklin & White LLC, Birmingham, AL, Annie
                                                                William C. Athanas, Helen Lynne Eckinger, Waller Lansden
Friedman, Derrelle M. Janey, Gottlieb & Janey LLP, New
                                                                Dortch & Davis LLP, Birmingham, AL, for Defendants
York, NY, for Defendants Priority Healthcare Corporation,
                                                                Heather Baker, Kristen Knotts, Wesley Minga, Geneva
Priority Care Pharmacy LLC, Amory Priority Care Pharmacy
                                                                Oswalt, Melissa Sheffield, Ashley Tigrett.
LLC, Priority Care Pharmacy Services LLC, Priority Care
Medical Supply LLC, Priority Care Pharmacy Solutions LLC,       Samuel Robert McCord, Samuel R. McCord, Sr.,
Amory Discount Pharmacy LLC, Priority Care Pharmacy             Birmingham, AL, for Defendants Capital Asset Management,
at Cotton Gin Point LLC, Priority Care Pharmacy 2 LLC,          LLC, Minga Investments, LLC, KJM Holdings, LLC.
Jasper Express Care Pharmacy LLC, Vincent Priority Care
Pharmacy LLC, Vincent Express Care Pharmacy LLC,                George W. Walker, III, Boles Holmes Parkman and White,
Vickers Priority Care Pharmacy LLC, Carbon Hill Express         LLC, Auburn, AL, Jeffrey Nathaniel Holmes, Mitchel H.
Care Pharmacy LLC, Bowies Priority Care Pharmacy                Boles, Suzanne Rebecca Norman, Boles Holmes Parkman
LLC, Bowies Express Care Pharmacy LLC, B&K Priority             White, LLC, Birmingham, AL, for Defendant Phillip
Care Pharmacy LLC, B&K Express Care Pharmacy LLC,               Anthony Minga.
Tombigbee Pharmacy LLC, Main Street Drugs LLC, Medical
Park Discount Pharmacy LLC, Burns Discount Drug Store           John W. Scott, Scott Dukes & Geisler PC, Birmingham, AL,
LLC, Ozark Family Pharmacy LLC, Medpoint Advantage              for Defendant William H. Austin.
LLC, Medpoint Pharmacy Benefit Managers.
                                                                Christopher Daniel Knotts, Amory, MS, pro se.
Bruce F. Rogers, Charles K. Hamilton, Jennifer A. Hanson,
Bainbridge Mims Rogers & Smith LLP, Amie Adelia Vague,
Christine E. Gwinn-Ross, Harlan Irby Prater, IV, Jackson R.                    MEMORANDUM OPINION
Sharman, III, Jeffrey P. Doss, Wesley B. Gilchrist, Lightfoot



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
   Case 20-11968-SDM                Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                                Desc Main
                                              Document      Page 26 of 49

                                                                   insurance companies and pharmacy benefit managers (PBMs)
KARON OWEN BOWDRE, UNITED STATES DISTRICT                          for Roche’s test strips, costing Roche more than $30 million.
JUDGE                                                              Roche avers that spouses Konie and Phil Minga lead
                                                                   the enterprise, with Konie Minga owning the Corporate
 *1 The American judicial system depends on the integrity of
                                                                   Defendants and Phil Minga acting as the de facto director
the participants, who seek the truth through the adversarial but
                                                                   of the scheme. Roche specifically contends that the primary
good-faith presentation of arguments and evidence. A party
                                                                   Corporate Defendant, PHC, owns or operates all the other
who knowingly distorts or conceals the truth undermines the
                                                                   Corporate Defendants as subsidiaries for the purpose of
integrity of the process and maligns justice itself. Because
                                                                   generating, submitting, and processing fraudulent insurance
deceit invariably leads to injustice, fabricating or falsifying
                                                                   claims related to Roche’s test strips.
evidence violates every “principle implicit in any concept
of ordered liberty,” Anderson v. Sec'y for the Dep't of Corr.,
                                                                   The procedural history of this case is distinctly non-
462 F.3d 1319, 1324 (11th Cir. 2006), and merits the highest
                                                                   linear—featuring multiple complaints, dispositive and
degree of sanction.
                                                                   reconsideration motions, and stays of discovery, as well as
                                                                   a preliminary injunction and an ever-lengthening tally of
Regrettably, this matter comes before the court on claims
                                                                   former defense counsel. And according to Roche’s instant
that certain parties engaged in many types of sanctionable
                                                                   motion for case-ending sanctions, the suit has also featured
conduct, including defrauding the court by fabricating
                                                                   pervasively opprobrious behavior by multiple Defendants.
important evidentiary documents. Plaintiff Roche filed the
                                                                   To support its motion for sanctions, Roche alleges that
instant motion for sanctions against Defendants Phil Minga,
                                                                   Defendants engaged in the following actions:
Konie Minga, and all 34 Corporate Defendants 1 in this case.
(Doc. 362.) The court ordered Defendants to show cause why           • disclosing hundreds of digitally altered test-strip invoices
the court should not grant Roche’s motion. Phil Minga (Doc.             in response to the court’s discovery order;
388) and Konie Minga and the Corporate Defendants (Doc.
                                                                     • repeatedly refusing in another case to comply with
389) both responded to the court’s order; 2 Roche submitted
                                                                       a judge’s order to compel discovery and incurring
a consolidated reply brief to both responses. (Doc. 396.)
                                                                       $100,000 in fines and a finding of contempt;

 *2 Roche’s motion for sanctions specifically asks the court         • making multiple false statements under oath in a
to both grant default judgment against these 36 Defendants             deposition in another case;
and schedule a hearing to determine the amount of damages.
(Doc. 363 at 48.) Because the evidence before the court              • spoliating evidence by hiding and/or destroying
clearly and convincingly shows that Phil Minga, Konie                  thousands of boxes of test strips in the two days
Minga, Priority Healthcare (PHC), and Medpoint Advantage,              following service of process in this case;
LLC engaged in egregious bad-faith behavior by falsifying
hundreds of key discovery documents and refusing to                  • lying about the existence of inventory that Roche later
acknowledge their fraud, the court will GRANT Roche’s                   independently discovered;
motion regarding these four Defendants but will DENY the
                                                                     • surreptitiously transferring $15 million in assets within
motion as to all other Defendants.
                                                                        days after Roche filed the instant suit;

                                                                     • violating court orders by failing to disclose businesses,
Background
                                                                        assets, and accounts;
Roche—an international healthcare conglomerate and, most
relevantly, a diabetic test strip manufacturer—filed the             • sending bad-faith and false statements to third-party
instant suit on September 11, 2018, bringing claims                    financial institutions to delay discovery;
against approximately 40 Defendants for common law
and statutory fraud, conspiracy to commit fraud, negligent           • filing bad-faith motions to quash subpoenas and delay
misrepresentation, unjust enrichment, and violations of the             discovery;
Racketeer Influenced and Corrupt Organizations Act. (Docs.
                                                                     • making up fake companies to create false documents
1, 90, 306.) Roche alleges that both Individual and Corporate
                                                                       produced in discovery;
Defendants submitted fraudulent rebate adjudications to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
   Case 20-11968-SDM                Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                                Desc Main
                                              Document      Page 27 of 49

                                                                   courts should instead exercise their inherent powers when
  • generally not complying with reasonable discovery              “the conduct sanctionable under the Rules [is] intertwined
    requests;                                                      within conduct that only the inherent power could address.”
                                                                   Id. at 51, 111 S.Ct. 2123. See also Peer v. Lewis, 606
  • harassing a party/witness with a frivolous restraining
                                                                   F.3d 1306, 1314 (11th Cir. 2010) (“[T]he inherent power
    order; and
                                                                   of a court can be invoked even if procedural rules exist
  • lying to the court about the purposes of financial accounts.   which sanction the same conduct, for these rules are not
                                                                   substitutes for the inherent power.”) In this case, Roche
Roche pairs this exceptional number of allegations with            alleges Defendants engaged a variety of both discovery- and
a commensurately large body of evidentiary material,               non-discovery-related sanctionable conduct—most notably
including invoices, depositions, hearing transcripts, emails,      fabricating material evidence and lying under oath.
and financial documents. (Docs. 366-1–366-52.) Although
Roche asks the court to sanction most of the Defendants in         “The key to unlocking a court’s inherent power [to sanction]
this case, it does not bring the instant motion against the        is a finding of bad faith.” Barnes v. Dalton, 158 F.3d 1212,
three Asset-holding Defendants or eleven of the Individual         1214 (11th Cir. 1998). “A party demonstrates bad faith by,
                                                                   inter alia, delaying or disrupting the litigation or hampering
Defendants. 3
                                                                   enforcement of a court order.” Eagle Hosp. Physicians, LLC
                                                                   v. SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir. 2009).
Standard                                                           One court in this circuit explained that “[b]ad faith exists
 *3 The court first notes that Defendants argue that Roche         when the court finds that a fraud has been practiced upon
should have brought its motion for sanctions pursuant to           it, or that ‘the very temple of justice has been defiled,’ or
Federal Rule of Civil Procedure 11(c), which provides the          where a party or attorney knowingly or recklessly raises a
mechanism for sanctioning attorneys’ conduct. (Doc. 388            frivolous argument.” Allapattah Servs. v. Exxon Corp., 372
at 8.) The court rejects this argument because Roche does          F. Supp. 2d 1344, 1373 (S.D. Fla. 2005) (citing Chambers,
not allege that any of the lawyers who have previously             501 U.S. at 46, 111 S.Ct. 2123). A court’s sanctioning power,
represented Defendants did anything to deserve sanctions. So,      even to invoke the “ultimate sanction” of terminating a case,
Rule 11(c) does not apply here.                                    “cuts both ways”—that is, it applies to both plaintiffs and
                                                                   defendants. See Chemtall, Inc. v. Citi-Chem, Inc., 992 F. Supp.
Roche instead asks the court to issue case-ending sanctions        1390, 1409–10 (S.D. Ga. 1998) (listing cases where courts
based on Federal Rule of Civil Procedure 37 and the court’s        dismissed defendants for plaintiffs’ behavior and entered
inherent sanctioning power. (Doc. at 28.) Rule 37 governs          default judgments for defendants’ behavior.)
sanctions pursuant to discovery-related misconduct only, but
a court may exercise its inherent sanctioning power to punish      “[T]he inherent powers doctrine is most often invoked where
all types of contumacious conduct committed by parties,            a party commits perjury or destroys or doctors evidence.”
counsel, or both. Malautea v. Suzuki Motor Co., 987 F.2d           Qantum Communs. Corp. v. Star Broad., Inc., 473 F. Supp.
1536, 1545 (11th Cir. 1993). Inherent sanctioning power is         2d 1249, 1269 (S.D. Fla. 2007). See, e.g., Vargas v. Peltz,
“governed not by rule or statute but by the control necessarily    901 F. Supp. 1572, 1581–82 (S.D. Fla. 1995); Chemtall, Inc.,
vested in courts to manage their own affairs so as to achieve      992 F. Supp. at 1410; McDowell v. Seaboard Farms, CASE
the orderly and expeditious disposition of cases.” Link v.         NO. 95-00609, 1996 WL 684140 at *9–10, 1996 U.S. Dist.
Wabash R. Co., 370 U.S. 626, 630–31, 82 S.Ct. 1386, 8              LEXIS 19558 at *27 (M.D. Fla. Nov. 4, 1996). In addition,
L.Ed.2d 734 (1962).                                                “several federal courts have held that the need for sanctions
                                                                   is heightened when the misconduct relates to the pivotal or
The Supreme Court warned that courts must “exercise caution        linchpin issue in the case.” People For The Ethical Treatment
in invoking [their] inherent power, and ... must comply            of Animals, Inc. v. Dade City’s Wild Things, Inc., No. 8:16-
with the mandates of due process.” Chambers v. NASCO,              cv-2899-T-36AAS, 2020 WL 897988 at *5, 2020 U.S. Dist.
Inc., 501 U.S. 32, 50, 111 S.Ct. 2123, 115 L.Ed.2d 27              LEXIS 31853 at *13-14 (M.D. Fla. Feb. 25, 2020) (citation
(1991). Although sanction-issuing courts should ordinarily         omitted). See, e.g., Vargas, 901 F. Supp. at 1582; Nichols v.
rely on procedural rules or statutes when these black-letter       Klein Tools, Inc., 949 F.2d 1047, 1049 (8th Cir. 1991).
provisions clearly apply to the sanctionable conduct at issue,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
   Case 20-11968-SDM                  Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                                     Desc Main
                                                Document      Page 28 of 49

 *4 Because Roche alleges that Defendants engaged                     at *16 (N.D. Ga. Feb. 25, 2009). “Clear and convincing
in a variety of bad-faith behavior, including doctoring               evidence is a demanding but not insatiable standard, requiring
“linchpin” evidence and committing perjury, the court                 proof that a claim is highly probable.” Nejad v. AG, Ga., 830
will consider Roche’s allegations of Defendants’ bad-faith            F.3d 1280, 1289 (11th Cir. 2016) (internal citation omitted).
conduct pursuant to the court’s inherent sanctioning power
rather than Rule 37. See Qantum Communs. Corp., 473 F.
Supp. 2d at 1269.                                                     Analysis
                                                                      The court first notes that, in response to Roche’s significant
The Eleventh Circuit has not specified the appropriate                body of evidence demonstrating Defendants’ bad-faith
evidentiary standard for a court to apply when exercising             behavior, Defendants produced no evidence of any kind—not
its inherent power to order case-ending sanctions pursuant            so much as an affidavit or sworn statement. The court ordered
to a party’s misconduct. Some courts in this circuit have             Defendants to show cause why sanctions are inappropriate,
held that case-ending sanctions are necessary when clear              and in response, Defendants have only offered a handful
and convincing evidence shows that the sanctionable conduct           of legal arguments. Phil Minga stated, in a footnote and
occurred and that lesser sanctions will not effectively punish        without further explanation, that he “does not believe any
the wrongdoer or deter similar conduct in the future. See, e.g.,      additional evidentiary submissions are required” (Doc. 388 at
Chemtall Inc. at 1408 (a “district court may use its inherent         2), and Konie Minga and the Corporate Defendants, also in a
power to enter a default judgment only if it finds, first, by clear   footnote, stated that “[i]f this Court is inclined to give serious
and convincing evidence—a preponderance is not sufficient             credence to Roche’s motion,” then “Defendants request an
—that the abusive behavior occurred; and second, that a lesser        evidentiary hearing or the opportunity to submit evidence in
sanction would not sufficiently punish and deter the abusive          opposition to Roche’s allegations.” (Doc. 389 at 7.)
conduct while allowing a full and fair trial on the merits”)
(citing Richardson v. Union Oil Co., 167 F.R.D. 1, 4 (D.D.C.           *5 The court indeed gives serious credence to Roche’s
1996)); see also Cadle Co. v. Moore, 739 F.3d 724, 730 (5th           motion—so much credence, in fact, that the court ordered
Cir. 2014) (determining that clear and convincing evidence is         Defendants to show cause why the court should not grant the
the appropriate standard). But see Zeltser v. Little Rest Twelve,     motion. (Doc. 382.) But instead of showing cause, Defendants
Inc., 662 F. App'x 887, 889 (11th Cir. 2016) (finding that “no        spurned the very “opportunity to submit evidence” the court
binding precedent” exists in the Eleventh Circuit that requires       presented them. (See Doc. 389 at 7.)
a court exercising its inherent sanctioning power over an
attorney to apply the clear and convincing evidence standard;         For Konie Minga and the Corporate Defendants, the show-
instead the court should merely “make specific findings as to         cause order presented only the most recent chance to submit
the party’s conduct that warrants sanctions”); People For The         evidence to combat Roche’s allegations of Defendants’ post-
Ethical Treatment of Animals, Inc., No. 8:16-cv-2899, 2020            complaint misconduct. Pursuant to the preliminary injunction
WL 897988, at *11, 2020 U.S. Dist. LEXIS 31853, at *34                evidentiary hearing before the court on October 30, 2019,
(noting that the appropriate standard for sanctioning parties         Roche presented much of the same evidence it provides to
“lacks discussion from the Eleventh Circuit.”).                       support the instant motion. See, e.g., (Docs. 276, 277.) But
                                                                      just as now, Defendants presented no evidence in response.
Regardless of the standard, the Eleventh Circuit has clearly
pronounced that “district courts have broad discretion to             Nor did Defendants’ responses to the court’s current show-
determine whether to impose sanctions and the nature or               cause order explicitly invoke any Fifth Amendment right
amount of those sanctions.” Peer, 606 F.3d at 1316. Out               to silence. Although one of the briefs refers generally to
of an abundance of caution, the court chooses to apply the            “Fifth Amendment concerns” (Doc. 381 at 21) pursuant to
clear and convincing evidence standard to Roche’s claims of           Phil and Konie Minga’s involvement in a related criminal
Defendants’ bad-faith behaviors. Although what constitutes            matter in a neighboring forum, even an express invocation
clear and convincing evidence “is not susceptible to precise          of the constitutional right of silence would not prevent the
definition,” the standard falls on the spectrum between               court from drawing adverse inferences from Defendants’
preponderance of the evidence and beyond a reasonable                 continued silence. See Eagle Hosp. Physicians, 561 F.3d
doubt. Collins & Aikman Floor Coverings, Inc. v. Interface,           at 1304 (holding that the “decision to invoke the Fifth
Inc., No. 4:05-CV-0133, 2009 U.S. Dist. LEXIS 134835,                 Amendment does not have to be consequence-free,” and a
                                                                      court should give “proper evidentiary weight to reasonable


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
   Case 20-11968-SDM                 Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                               Desc Main
                                               Document      Page 29 of 49

adverse inferences” for a party’s refusal to testify.) Here, none   liability and damages. (Docs. 366 at 11–12; 366-23; 366-24.)
of the Defendants have invoked the Fifth Amendment right to         Ultimately, as explained below, Roche has provided clear
silence. But even if they had, their conspicuous and repeated       evidence that Medpoint Advantage and PHC—acting through
failure to produce even a scintilla of evidence to contradict       owners and operators Phil and Konie Minga—deliberately
any of Roche’s assertions strongly suggests no such evidence        perpetrated fraud on Roche and the court by altering hundreds
exists.                                                             of critical discovery documents.

Although Defendants produced no evidence in response to              *6 But the Supreme Court has admonished courts to
the court’s show-cause order, they present two persuasive           “exercise caution” and “comply with the mandates of due
legal arguments to partially rebuff Roche’s assertions. First,      process” when issuing sanctions pursuant to their inherent
Roche’s allegations are generalized and do not adequately           power. Chambers, 501 U.S. at 50, 111 S.Ct. 2123. Although
explain each Defendants’ role in the bad-faith activities.          the links between PHC and all other Corporate Defendants
Second, many of Roche’s allegations relate to activity that         appear to be strong, the court is reluctant to impute
occurred either pursuant to another lawsuit or before Roche         sanctionable behavior to all 34 Corporate Defendants when
filed the instant case. The court addresses both arguments          Roche has not given the court clear and convincing evidence
below.                                                              to determine which Defendants assisted with—or even knew
                                                                    about—the Mingas’ post-suit fraud. In short, the “mandates
                                                                    of due process” require that Roche provide more than
Specificity of allegations and evidence                             generalized assertions. See Chambers, 501 U.S. at 50, 111
Roche asks the court to sanction Phil Minga, Konie Minga,           S.Ct. 2123. Because Roche’s lack of specificity fails to
and all 34 Corporate Defendants. As the court explains              conclusively show that each Corporate Defendant committed
below, Roche provides clear and convincing evidence of four         sanctionable behavior, the court will DENY the motion for
Defendants’ bad-faith behavior; but the assertions concerning       sanctions regarding all Corporate Defendants except PHC and
most of the Corporate Defendants are far too generalized            Medpoint Advantage.
to be persuasive. Virtually absent from Roche’s sanctions
brief are specific allegations to all but two of the Corporate
Defendants’ putative misdeeds. By the court’s count, Roche’s        Conduct not before this court
brief refers to all “Defendants” 159 times and “Corporate           Defendants correctly point out that much of Defendants’
Defendants” six times without specifying which of the               potentially sanctionable activity took place before another
Corporate Defendants allegedly acted in bad faith.                  court, prior to Roche filing the instant suit. For example,
                                                                    Roche’s allegation of perjury draws from a deposition of
On the other hand, Roche’s allegations and evidence                 Konie Minga taken pursuant to a case before the United States
pertaining to PHC; Medpoint Advantage, LLC; 4 Phil Minga;           District Court for the Southern District of Indiana, Roche
and Konie Minga are particularized and convincing. Whereas          Diagnostics Corp. v. Binson’s Hosp. Supplies, Inc., No. 1:17-
Roche generally alleges that the “Corporate Defendants”             cv-00949, 2017 WL 4123050, 2017 U.S. Dist. LEXIS 150853
falsified documents, for example, Roche also provides               (S.D. Ind. Sep. 18, 2017). Although Roche truthfully contends
deposition evidence to show that these same documents were          that Defendants failed to comply with orders to compel
“maintained in the custody of, and produced by, Phillip             discovery (and incurred a finding of contempt and an order
and Konie Minga, who together direct and oversee the                to pay Roche’s attorneys’ fees in doing so), these behaviors
Corporate Defendants’ operations.” (Doc. 363 at 17, 22.)            occurred pursuant to non-party discovery in the Binson’s case
See also (Docs. 284, 366-1 at 15–19, and 366-12 at 25)              that Roche brought before a colleague on the court (Roche
(featuring the testimony of Geneva Oswalt, Phillip Carson,          Diagnostics Corp. v. Binson’s Hosp. Supplies, Inc., No. 2:18-
and Christopher Daniel Knotts, who corroborate that Phil            mc-00521-AKK (N.D. Ala.)) and in a neighboring forum (In
and Konie Minga managed and controlled PHC’s financial              re: Subpoena Issued to Gathright Reed Medical Supply LLC,
transactions and physically gave Geneva Oswalt, PHC’s Rule          et al., No. 3:18-mc-00007 (N.D. Miss.))
30(b)(6) deponent, key documents to give to Roche.) Roche
also provides evidence to show that either Phil Minga, Konie        Roche cites to Mishkin v. Jeannine Gurian Tr. No. One,
Minga, or both specifically manipulated evidence concerning         No. 06-80489, 2008 WL 708733, at *3, 2008 U.S. Dist.
Medpoint Advantage to minimize Medpoint Advantage’s                 LEXIS 20038, at *8 (S.D. Fla. Mar. 12, 2008) to support
                                                                    the proposition that this court should consider Defendants’


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
   Case 20-11968-SDM                 Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                                  Desc Main
                                               Document      Page 30 of 49

behavior in the Binson’s case in the overall sanctions analysis.    Amended Complaint to properly allege personal jurisdiction
In Mishkin, the court sanctioned a pair of fugitives for their      over him. This argument fails for the simple reason that Phil
behavior in consolidated cases and in the case that “form[ed]’      Minga’s alleged misdeeds relate to the case currently before
the basis of these proceedings.” Id. at *3, 2008 U.S. Dist.         the court. (The court also observes that Phil Minga continued
LEXIS 20038, 2008 WL 708733, at *8. Roche also cites to             filing briefs in this case even during his two-month dismissal
In re Costello, 176 B.R. 592, 594 (Bankr. M.D. Fla. 1994),          period. See, e.g., Doc. 293.) Phil Minga’s intermittent non-
where the court sanctioned a party who filed several bad-faith      party status does not absolve his prior bad-faith actions in this
cases in multiple courts to avoid paying her debts.                 case before the court.

One court in this circuit opined that “[w]hen considering
sanctions, a district court may consider all the circumstances      Roche’s uncontroverted evidence
surrounding the alleged violations, including a party’s             After removing the ineligible allegations of conduct not
misconduct in related cases.” Qantum Communs. Corp., 473            in this case from consideration, the following accusations
F. Supp. 2d at 1275. But the Eleventh Circuit has not provided      remain: doctoring and spoliating evidence; harassing a
clear guidance on how “related” cases must be before a court        witness; violating a court order to disclose assets; filing
may sanction a party’s conduct that occurred in another case        bad-faith motions; sending false statements to a third-party
before another court. But see Woodard v. STP Corp., 170 F.3d        financial institution to delay discovery; failing to comply
1043, 1045 (11th Cir. 1999) (determining, in the context of         with discovery requests; and misleading the court about the
sanctioning attorneys under Fed. R. Civ. P. 11, that “sanctions     purpose of certain financial accounts.
are properly applied only to cases before the court, not to cases
in other courts.”)                                                  The court need not proceed any further than Roche’s first
                                                                    allegation—that “Defendants’ document production contains
In both cases Roche cites, the sanctioning court considered         numerous demonstrable forgeries that have never been
behavior in other cases that shared obvious linkages to its own     corrected, explained, or even acknowledged.” (Doc. 363
case, e.g., the cases were consolidated or involved the same        at 9.) This allegation alone, demonstrated by clear and
parties and issues. Mishkin, No. 06-80489, 2008 WL 708733,          convincing evidence, is more than enough to require case-
at *3, 2008 U.S. Dist. LEXIS 20038, at *8; In re Costello,          ending sanctions. See Qantum Communs. Corp., 473 F. Supp.
176 B.R. at 594. Here, by contrast, Roche does not explain          2d at 1269. 5 The severity of this sanction is warranted
how the Binson’s case—to which Defendants apparently were           in large part because the doctored evidence cuts to the
not parties—relates in any meaningful way to the case at bar.       very essence of Roche’s substantive claims. Roche contends
Furthermore, the fact that Defendants were held in contempt         that Defendants purchased Roche’s international and not-
and ordered to pay Roche’s attorneys’ fees suggests that            for-retail (NFR) test strips from suppliers but falsely sold
Defendants already received the appropriate punishment for          and adjudicated the same test strips as domestic and retail
at least some of their prior misdeeds. (See Doc. 363 at 13.) For    versions. The apparent veracity of Roche’s claims depends
these reasons, especially in the absence of clear guidance from     in large part on evidence—in the form of invoices from
the Eleventh Circuit or persuasive authority from sister courts,    suppliers—showing that Defendants bought hundreds of
the court will exercise caution and only consider behavior          thousands of Roche’s international and NFR test strips. Roche
pursuant to the instant case.                                       presented the court with overwhelming evidence that certain
                                                                    Defendants, in an apparent attempt to reduce both liability and
 *7 But, in a request that stretches the court’s cautious           possible damages, edited these invoices to falsely show that
tendency beyond its breaking point, Phil Minga also asks            Defendants did not purchase Roche’s international and NFR
the court to ignore Roche’s allegations pertaining to all           test strips.
activities prior to November 2019, when Roche filed its
Second Amended Complaint. (Doc. 388 at 3.) He argues                To support the contention that the Mingas doctored the
that because the court dismissed him for lack of personal           invoices, Roche points to the testimony of Christopher
jurisdiction pursuant to Roche’s First Amended Complaint in         Daniel Knotts, who managed PHC’s warehouse in Amory,
September of 2019, he should not be liable for anything he          Mississippi. Mr. Knotts testified that as a warehouse manager,
did between September 2018, when Roche filed its original           he kept all physical copies of incoming test strip-supplier
Complaint, and November 2019, when Roche filed its Second           invoices in a box. (Doc. 284 at 83.) Within three days



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
   Case 20-11968-SDM               Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                              Desc Main
                                             Document      Page 31 of 49

after Roche filed suit, Phil Minga asked Mr. Knotts to            recipients, outstanding payment amounts, email addresses,
deliver the box—containing four years’ worth of invoices—         and—perhaps most tellingly—whether the shipped inventory
to Phil Minga’s boardroom located across the street from the      were international/NFR test strips or domestic/retail test
warehouse. (Id.) Mr. Knotts testified that he never saw the box   strips. (Docs. 366-25–366-28.)
again. Sometime later, Mr. Knotts provided Roche access to
his PHC email account, which contained electronic versions        Defendants’ response to this evidence is less than persuasive.
of a small percentage of the same invoices he had given Phil      Konie Minga and the Corporate Defendants argue as follows:
Minga. (Id. at 84.) Pursuant to the court’s order on September
17, 2018 for Defendants to explain their adjudications of
Roche’s test strips (Doc. 22), Phil and Konie Minga gave                      At most, Roche has shown that there
Roche hundreds of scans—apparently derived from the box                       are two versions of invoices that
of invoices that Mr. Knotts put in the boardroom—purporting                   exist. There is no evidence that the
to show PHCs receipt of thousands of boxes of Roche’s test                    invoices differ because of intentional
strips.                                                                       or bad faith conduct by any of the
                                                                              Defendants, and the invoices may
 *8 But a side-by-side comparison of the invoices from                        have even been altered by someone
the email account and the invoices provided by the Mingas                     else. Further, if any invoice is in fact
reveals obvious—and troubling—differences.                                    shown to have been altered by any
                                                                              defendant, neither Roche nor Knotts
Accompanying its motion for sanctions, Roche first presents                   claims to have personal knowledge of
a set of two versions of invoices of Roche test strips                        that Defendant’s intent in doing so.
from supplier Par Nasa to Defendant Medpoint, LLC in
Amory, Mississippi. (Docs. 366-21, 366-22.) On the invoices
Roche obtained through Mr. Knotts’s email account, each           (Doc. 389 at 14.) And inexplicably, Mr. Minga offers no
shipment is addressed to Phil Minga. On the invoices              explanation whatsoever about the fabricated invoices. His 20-
supplied by the Mingas pursuant to the court’s discovery          page response to the court’s show-cause order fails to even
order, blank, awkwardly situated gaps appear where Phil           mention, much less attempt to refute, Roche’s allegations.
Minga’s name apparently had been. The documents are
identical in every other way, featuring the same dates,           In sum, Defendants’ entire response to Roche’s
names, addresses, inventory numbers, and costs. Roche             overwhelming body of evidence demonstrating Defendants’
provides seven examples of this apparent digital erasure          fraud is to suggest that (a) perhaps the Mingas had
on invoices representing about $60,000 worth of inventory.        wholesome motives in tediously altering hundreds of invoices
(Doc. 366-22.)                                                    before giving them to Roche, or (b) maybe some unknown
                                                                  person digitally manipulated the invoices in such a way
Next, Roche provides what appears to be an invoice from           that coincidentally undermines Roche’s substantive claims
supplier Surplus Diabetic with a reference to Defendant           against these Defendants.
Medpoint Advantage, LLC deleted from the scan, as well
the bottom line apparently amended to incorrectly show that       Roche persuasively counters Defendants’ lack of evidence
Defendants still owed the full balance of the transaction.        and pair of implausible hypotheticals with the following
(Doc. 366-23.)                                                    explanation.

Roche further presents dozens of invoices from supplier
Current Trade that feature all kinds of apparent and obvious
                                                                               *9     Defendants’ motives were
modifications. Although both versions of each invoice
                                                                              obvious: Obscuring Phillip Minga’s
appear to derive from the same original documents—
                                                                              and Medpoint Advantage’s liability
because they share identically positioned features such as
                                                                              and erasing evidence of the extent of
tracking numbers, dates, transaction numbers, and prices
                                                                              their fraud. Roche’s allegations in this
—the Mingas’ discovery productions appear to change the
                                                                              action hinge on the fact that Priority
“to” and “from” addresses, names of the shippers and
                                                                              Care submitted well over 400,000


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           7
   Case 20-11968-SDM                Doc 13       Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                                Desc Main
                                               Document      Page 32 of 49

             fraudulent insurance claims for retail
             test strips. The key documentary                      Punishment and remedy
             evidence for the fraud is that the                    Because Roche has clearly and convincingly established
             Corporate Defendants’ invoices show                   that Defendants doctored hundreds of critical discovery
             that they purchased from suppliers                    documents, the court must next determine the appropriate
             and dispensed to patients NFR test                    sanction to reflect the relative gravity of Defendants’ bad-
             strips instead of retail test strips. By              faith behavior. See Eagle Hosp. Physicians, 561 F.3d at 1307
             doctoring the Current Trade invoices                  (concluding, on appeal, that the district court’s sanction was
             to remove references to international                 “commensurate with the level of misconduct.”) See also
             and NFR test strips, Defendants sought                Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1544 (11th
             to falsely understate the extent of their             Cir. 1993) (determining that when a party has engaged in
             fraud and reduce the damages that                     especially egregious conduct, the court should avoid “the
             Roche would be able to prove.                         vain gesture of first imposing ... ineffective lesser sanctions”
                                                                   before terminating the case.)

                                                                   The Mingas’ behavior in this case is especially egregious
Doc. 363 at 19. The testimonies of Christopher Daniel
                                                                   because it directly undermines the purpose of the judicial
Knotts, Geneva Oswalt, and Phillip Carson provide additional
                                                                   system: to determine facts and administer justice accordingly.
evidence to support Roche’s motion for sanctions. The court
                                                                   Any attempt to conceal or misrepresent the truth—such
ultimately finds that the unexplained existence of two sets
                                                                   as perjury or the destruction or manipulation of evidence
of invoices conclusively establishes, by clear and convincing
                                                                   —“emasculate[s] the court’s ability to ascertain the truth [and]
evidence, that Defendants engaged in sanctionable, bad-faith
                                                                   necessarily strikes at the very foundations of the adversary
activity.
                                                                   system and the judicial process.” In re Sealed Case, 754 F.2d
                                                                   395, 401 (D.C. Cir. 1985).
Furthermore, Defendants have compounded their bad-
faith behavior by steadfastly refusing to correct or even
                                                                   In this case, one of the key factual propositions concerns
acknowledge their initial fraud. Roche first raised the
                                                                   whether Defendants purchased hundreds of thousands of
fake invoice issue on December 21, 2018 in its First
                                                                   Roche’s NFR and international-variety diabetes test strips.
Amended Complaint (Doc. 90 at 47). On December
                                                                   Beginning in October of 2018, the parties engaged in
27, 2018, Roche asked Defendants to produce “[a]ll
                                                                   discovery for the express purpose of determining, with as
documents and communications concerning [y]our alteration
                                                                   much certainty and accuracy as possible, the truth or falsity
of invoices” (Doc. 366-29). In response, Defendants objected
                                                                   of this—and many other—factual propositions. See Paul
because the request for production was “argumentative and
                                                                   Rock Produced, LLC v. Evergreen Media Holdings, LLC, No.
unproven,” “disproportionate to the needs of the case,”
                                                                   2:14-499, 2018 WL 1858198, *1, 2018 U.S. Dist. LEXIS
and “overly broad and unduly burdensome; [it] is not
                                                                   68006, at *4 (M.D. Fla. Feb. 22, 2018) (“Litigation is the
reasonably calculated to lead to the discovery of admissible
                                                                   search for the truth and discovery exists to uncover that
evidence; and [it] seeks documents and communications
                                                                   truth.”)
that are not relevant to the claims and defenses in this
case.” (Doc. 366-30.) Roche raised the issue again in its
                                                                    *10 Although the Mingas may wish, sincerely and fervently,
notice pursuant to Federal Rule of Civil Procedure 30(b)
                                                                   that reality were different, the court cannot permit any party
(6). (Doc. 366-31 at 5.) But Defendants’ 30(b)(6) deponent,
                                                                   to “defile” the “very temple of justice” by creating and
Geneva Oswalt, deflected Roche’s allegations during her
                                                                   projecting a false reality. Chambers, 501 U.S. at 46, 111 S.Ct.
deposition and stated that she “had no reason to investigate”
                                                                   2123. For this reason alone, the Mingas’ behavior merits the
the apparently fake invoices. (Doc. 366-1 at 14.) In the sixteen
                                                                   highest degree of sanction. See, e.g., Chemtall Inc., 992 F.
months since Roche first brought the flagrantly falsified
                                                                   Supp. at 1409.
discovery documents to Defendants’ attention, Defendants
have alternately misdirected, stonewalled, or obfuscated
                                                                   But beyond maintaining the integrity of the judicial process,
every demand to correct or explain their obvious fraud.
                                                                   courts often invoke two other justifications for issuing case-
                                                                   ending sanctions: (1) punishment, Eagle Hosp. Physicians,
                                                                   561 F.3d at 1307, and (2) deterrence, NHL v. Metro. Hockey


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
   Case 20-11968-SDM                 Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                                 Desc Main
                                               Document      Page 33 of 49

                                                                    substantive claims or defenses. See Malautea, 987 F.2d at
Club, 427 U.S. 639, 643, 96 S.Ct. 2778, 49 L.Ed.2d 747
                                                                    1544 (“[T]he probable merit of a litigant’s case does not
(1976). Also, as a purely practical matter, the court agrees
                                                                    preclude the imposition of a default judgment sanction against
with Roche’s assessment that permitting the suit to proceed
                                                                    that litigant.”) The instant ruling merely determines that four
is futile when “[n]either the [c]ourt nor Roche can have any
                                                                    Defendants defrauded both Roche and the court—and that
confidence that anything Defendants produce going forward
                                                                    default judgment is the appropriate punishment and remedy.
is accurate and authentic, or that anything they argue has a
good-faith basis.” (Doc. 363 at 42.)
                                                                    Conclusion
In this case, Defendants cite to no examples of any court            *11 Roche asks the court to grant default judgment against
that failed to issue case-ending sanctions once the court           Phil and Konie Minga and all Corporate Defendants. Because
conclusively determined that a party produced doctored              Roche failed to specifically allege or provide evidence to
evidence. “When a party fabricates a document or provides           clearly and convincingly demonstrate that all 34 of the
false evidence relating to a key issue in a case, courts            Corporate Defendants engaged in bad-faith behavior, the
have made clear that the appropriate sanction is the ultimate       court will DENY Roche’s motion regarding all Corporate
sanction of dismissal.” Access Innovators, LLC v. Usha              Defendants except Medpoint Advantage, LLC (including
Martin, LLC, No. 1:09-cv-2893, 2010 WL 11508119, at                 “Medpoint, LLC”) and Priority Healthcare Corp.
*3, 2010 U.S. Dist. LEXIS 152303, at *9 (N.D. Ga.
Apr. 28, 2010). See also Vargas, 901 F. Supp. at 1581               Conversely, because Roche presents clear and convincing
(finding that case-ending sanctions are especially appropriate      evidence that Phil Minga; Konie Minga; Priority Healthcare
“where a party manufactures evidence which purports to              Corp; and Medpoint Advantage, LLC (including “Medpoint,
corroborate its substantive claims”); Franklin Livestock, Inc.      LLC”) engaged in sanctionable conduct by producing
v. Boehringer Ingelheim Vetmedica, Inc., 251 F. Supp. 3d 962,       hundreds of falsified documents in discovery and then
970 (E.D.N.C. 2017) aff'd, 721 F. App'x 263, 263 (4th Cir.          refusing to acknowledge their fraud, the court will GRANT
2018) (entering default judgment even after a defendant, on its     Roche’s motion to sanction these four Defendants and enter
own, admitted that it had doctored evidence and subsequently        DEFAULT JUDGMENT against them.
produced the authentic evidence); Chemtall, Inc., 992 F.
Supp. At 1410; McDowell, No. 95-00609, 1996 WL 684140               Pursuant to Roche’s request for an inquest, the court will
at *9–10, 1996 U.S. Dist. LEXIS 19558 at *27 (M.D. Fla.             ORDER a hearing before the court, set at 10:00 a.m. on
Nov. 4, 1996); Qantum, 473 F. Supp. 2d at 1269 (“the need           Tuesday, June 16, 2020 in Courtroom 5A of the Hugo
for sanctions is heightened when the misconduct relates to the      L. Black Federal Courthouse in Birmingham, Alabama to
pivotal or linchpin issue in the case,” and such misconduct         determine the appropriate amount of damages. See Adolph
“militates heavily in favor of the severe sanction of default.”).   Coors Co. v. Movement Against Racism & The Klan, 777
                                                                    F.2d 1538, 1544 (11th Cir. 1985) (holding that a court may
Here, Defendants’ doctored evidence directly relates to a           determine a plaintiff’s damages following a default judgment
linchpin issue of the case because the invoices demonstrate         by either “a hearing or a demonstration by detailed affidavits
the essence of Roche’s allegations: that Defendants purchased       establishing the necessary facts.”)
NFR test strips but then falsely sold and adjudicated them
as retail test strips. By doctoring these invoices and then         Roche SHALL submit evidence to the court to support the
refusing to acknowledge their fraud, Defendants prejudiced          claimed amount of damages by May 26, 2020. Sanctioned
Roche by forcing it to spend hundreds of hours and hundreds         Defendants SHALL submit any rebuttal evidence by June
of thousands of dollars to seek the truth elsewhere. (Doc. 363      4, 2020. The parties may also submit briefs by the same
at 42.)                                                             respective dates, if they so desire.

Lastly, although the authentic invoices support Roche’s             DONE and ORDERED this 8th day of May, 2020.
substantive claims—and the court previously determined that
Roche demonstrated a substantial likelihood of success on
the merits of at least some of its claims (Doc. 290 at 3)           All Citations
—the court’s ruling on Roche’s motion for sanctions does
not reflect any further determination concerning the parties’       Slip Copy, 2020 WL 2308319



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
    Case 20-11968-SDM             Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2020)
                                                                                                              Desc Main
                                            Document      Page 34 of 49



Footnotes
1      The Corporate Defendants are Priority Healthcare Corporation d/b/a Priority Care; Priority Care Pharmacy, LLC; Amory
       Priority Care Pharmacy, LLC; Priority Care Pharmacy Services, LLC; Priority Care Pharmacy Solutions, LLC; Amory
       Discount Pharmacy, LLC; Priority Care Pharmacy at Cotton Gin Point, LLC; Priority Care Pharmacy 2, LLC; Jasper
       Express Care Pharmacy, LLC; Vincent Priority Care Pharmacy, LLC d/b/a The Medicine Chest; Vincent Express Care
       Pharmacy, LLC; Vickers Priority Care Pharmacy, LLC; Carbon Hill Express Care Pharmacy, LLC; Bowie’s Priority Care
       Pharmacy, LLC d/b/a Bowie’s Discount Pharmacy; Bowie’s Express Care Pharmacy, LLC; B&K Priority Care Pharmacy,
       LLC; B&K Express Care Pharmacy, LLC; Monroe Pharmacy Corporation; Tombigbee Pharmacy, LLC; Main Street Drugs,
       LLC; Medical Park Discount Pharmacy, LLC; Burns Discount Drug Store, LLC; Burns Discount Drug Store, LLC; Ozark
       Family Pharmacy, LLC; Ozark Family Pharmacy, LLC; Medpoint Advantage, LLC; Medpoint Pharmacy Benefit Managers,
       LLC d/b/a Medpoint Pharmacy; Professional Healthcare Staffing, LLC; Razorback Pharmacy Services, Inc.; Priority
       Express Care Pharmacy, LLC; Yellowhammer Pharmacy Services Corporation; Priority Care Professional Staffing, LLC;
       Medpoint, Inc.; and Medpoint, LLC.
2      The three Asset-holding Defendants—KJM Holdings, LLC; Minga Investments, LLC; and Capital Asset Management,
       LLC—also filed three identical response briefs to the court’s show-cause order. (Docs. 390–92.) The briefs state that
       because Roche’s motion “references them in multiple places, the Asset Holder Entities feel the need to respond to certain
       of the allegations.” (Doc. 390 at 1–2.) But because Roche does not seek sanctions against these three Defendants, the
       brief(s) say nothing about the dispositive issue, and the court did not order these Defendants to show cause pursuant to
       Roche’s motion, the court will not consider the Asset-holding Defendants’ response.
3      Roche excludes the following Individual Defendants from the instant motion: Wesley Minga, Christopher Knotts, Kristen
       Knotts, Daniel Baker, Heather Baker, William Austin, Sammy Phillip Carson, Kim Carson, Geneva Oswalt, Melissa
       Sheffield, and Ashley Tigrett. Roche also excludes the three Asset-holding Defendants—KJM Holdings, LLC; Minga
       Investments, LLC; and Capital Asset Management, LLC.
4      Some apparent confusion exists about the distinction, if any, between “Medpoint, LLC” and “Medpoint Advantage, LLC.”
       See, e.g., Doc. 366-29 at 15. For the purposes of this memorandum opinion and accompanying order, the two are
       considered the same, such that any order directed at Medpoint Advantage, LLC applies with equal force to Medpoint,
       LLC, and vice-versa.
5      When ordering the preliminary injunction to freeze Defendants’ assets and then again when denying Konie Minga’s
       baseless motion to reconsider, the court pointed to substantial evidence demonstrating “Defendants’ recalcitrance” and
       “pattern of chronic, deceptive conduct” before the court. (Doc. 290 at 2–7; Doc. 297 at 3.) Although delving into Roche’s
       remaining sanctions allegations is practically superfluous, given the immense weight of evidence showing that Defendants
       doctored hundreds of invoices, the court observes that Defendants’ digital manipulation of evidence is only one activity
       in an unfortunately lengthy line of abuses before the court.


End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
Case 20-11968-SDM   Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58   Desc Main
                             Document      Page 35 of 49




                        Exhibit D
   Case 20-11968-SDM              Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2019)
                                                                                                             Desc Main
                                            Document      Page 36 of 49

                                                                Medical Park Discount Pharmacy LLC, Burns Drugstore Inc.,
                                                                Burns Discount Drug Store LLC, Ozark Family Pharmacy
                  2019 WL 5810312
                                                                LLC, Medpoint Advantage LLC, Medpoint Pharmacy
    Only the Westlaw citation is currently available.
                                                                Benefit Managers, Konie Minga, Daniel Baker.
           United States District Court, N.D.
             Alabama, Southern Division.                        John W. Clark, IV, Clark Law Firm PC, Leigh Anne
                                                                Hodge, Hillary Chinigo Campbell, Bradley Arant Boult
   ROCHE DIAGNOSTICS CORP., et al., Plaintiffs,
                                                                Cummings LLP, Birmingham, AL, for Defendants Samuel
                       v.
                                                                Phillip Carson, Kimberly P. Carson.
          PRIORITY HEALTHCARE
           CORP., et al., Defendants.

            Case No. 2:18-CV-01479-KOB-HNJ                                     MEMORANDUM OPINION
                            |
                                                                KARON OWEN BOWDRE, CHIEF UNITED STATES
                   Signed 11/07/2019
                                                                DISTRICT JUDGE
Attorneys and Law Firms
                                                                 *1 This matter comes before the court on “Plaintiffs' Motion
Aron Fischer, Pro Hac Vice, Geoffrey Potter, Pro Hac Vice,      for an Order Freezing Certain Assets of Defendants.” (Doc.
Timothy Gray, Pro Hac Vice, Patterson Belknap Webb &            252.) On October 23, 2019, the court entered a temporary
Tyler LLP, New York, NY, David J. Canupp, James Bradley         restraining order that froze five financial accounts associated
Emmons, LaNier Ford Shaver & Payne PC, Huntsville, AL,          with the Minga Defendants. 1 (Doc. 261.) Pursuant to the
for Plaintiffs.                                                 restraining order, the court set a hearing to consider whether
                                                                to enter a preliminary injunction and maintain the freeze until
James P. Wilson, Jr., Mitchell McNutt & Sams PA, Columbus,      the underlying case is resolved.
MS, Albert G. Delgadillo, Pro Hac Vice, H. Richmond Culp,
Pro Hac Vice, Stephen K. Otey, Pro Hac Vice, Mitchell,          Plaintiffs and Defendants filed briefs with the court (Docs.
McNutt & Sams PA, Tupelo, MS, Amie Adelia Vague,                277, 276), and Plaintiffs presented evidence in advance via
Christine E. Gwinn-Ross, Harlan Irby Prater, IV, Jackson R.     affidavit and during the hearing; Defendants could cross-
Sharman, III, Jeffrey P. Doss, Wesley B. Gilchrist, Lightfoot   examine any affiants they wished. For the reasons explained
Franklin & White LLC, Birmingham, AL, Annie Friedman,           at the end of the hearing, as more thoroughly addressed below,
Derrelle M. Janey, Gottlieb & Janey LLP, New York, NY, for      the court will GRANT Plaintiffs' motion for a preliminary
Defendant Priority Healthcare Corporation.                      injunction to maintain the freeze on the Minga Defendants'
                                                                accounts. (Doc. 252.)
Harlan Irby Prater, IV, Jackson R. Sharman, III, Jeffrey P.
Doss, Wesley B. Gilchrist, Amie Adelia Vague, Christine E.
Gwinn-Ross, Lightfoot Franklin & White LLC, Birmingham,         Background
AL, Annie Friedman, Derrelle M. Janey, Gottlieb & Janey         On December 21, 2018, Plaintiffs Roche Diagnostics
LLP, New York, NY, for Defendants Priority Care Pharmacy        Corporation and Roche Diabetes Care, Inc., filed an amended
LLC, Amory Priority Care Pharmacy LLC, Priority Care            complaint against 40 Defendants affiliated with Priority
Pharmacy Services LLC, Priority Care Medical Supply LLC,        Healthcare Corporation, alleging multiple violations under
Priority Care Pharmacy Solutions LLC, Amory Discount            the Racketeer Influenced and Corrupt Organizations Act,
Pharmacy LLC, Priority Care Pharmacy at Cotton Gin              as well as claims of common law and statutory fraud,
Point LLC, Priority Care Pharmacy 2 LLC, Jasper Express         conspiracy to commit fraud, negligent misrepresentation,
Care Pharmacy LLC, Vincent Priority Care Pharmacy LLC,          unjust enrichment, and money had and received. (Doc. 90.)
Vincent Express Care Pharmacy LLC, Vickers Priority Care
Pharmacy LLC, Carbon Hill Express Care Pharmacy LLC,            Roche, a diabetic test strip manufacturer, alleges that
Bowies Priority Care Pharmacy LLC, Bowies Express Care          Individual and Corporate Defendants operate as a cooperative
Pharmacy LLC, B&K Priority Care Pharmacy LLC, B&K               enterprise to defraud medical insurance companies by billing
Express Care Pharmacy LLC, Tombigbee Pharmacy LLC,              insurance companies for Roche test strips that are either
Main Street Drugs LLC, Medical Park Pharmacy Inc.,              not shipped to patients at all, or are different from—and



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
   Case 20-11968-SDM               Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2019)
                                                                                                               Desc Main
                                             Document      Page 37 of 49

priced much higher than—the products that patients actually       the same elements, and many of the same facts, featured in
receive. Roche avers that spouses Konie and Phillip Minga         the temporary restraining order. Beyond challenging the four
lead the enterprise, with Konie Minga owning the Corporate        elements required for an injunction, Defendants also raise
Defendants and Phillip Minga acting as the de facto director      several other arguments against maintaining the asset freeze.
of the scheme. Roche specifically contends that Defendant         The court considers the four injunction elements and each of
Priority Healthcare Corporation (“PHC”) owns or operates          Defendants' ancillary arguments below.
all of the other Corporate Defendants as subsidiaries for the
purpose of generating, submitting, and processing fraudulent
insurance claims related to Roche’s test strips. Roche avers        1. Preliminary Injunction Elements
Defendants' scheme caused Roche to pay multiple millions
                                                                     A. Roche has demonstrated a substantial likelihood of
of dollars in unwarranted rebates from which Defendants
                                                                     success on the merits.
profited.
                                                                  Through the evidence presented in its briefs and at the
                                                                  hearing, Roche has shown a high likelihood of success on
In support of its motion for a temporary restraining order
                                                                  its unjust enrichment claim against Defendants. First, Roche
and preliminary injunction, Roche submitted four affidavits
                                                                  supported the instant motion with evidence from former
and numerous pages of deposition testimony and financial
                                                                  Defendant and PHC employee Daniel Knotts, the estranged
documents, among other records. Roche contends that this
                                                                  son-in-law of the Mingas. Mr. Knotts admitted that the
evidence portrays that (1) Priority Care’s fraud scheme is now
                                                                  Defendants falsified insurance claims based upon his review
undisputed, with Priority Care’s corporate witness Geneva
                                                                  of pertinent records. Second, the declaration of forensic
Oswalt and former Defendant Christopher Daniel Knotts
                                                                  accountant and certified fraud examiner Kenneth Yormark
both stating under penalty of perjury that Roche’s allegations
                                                                  demonstrates that the Mingas' accounts likely contain profits
of fraud are true; (2) the proceeds of this fraud are held
                                                                  derived from Defendants' alleged fraud. Third, Geneva
in identifiable investment accounts in the names of shell
                                                                  Oswalt’s testimony as Defendants' Rule 30(b)(6) witness
entities owned by Konie Minga that were created to conceal
                                                                  further corroborates Roche’s claims that Defendants engaged
Defendants' assets; (3) Phillip and Konie Minga withdrew or
                                                                  in large-scale fraud. Taken as a whole, this evidence exhibits
transferred $15 million from their business accounts within
                                                                  a substantial likelihood that the Defendants unjustly enriched
days after Roche filed this lawsuit; and (4) Defendants
                                                                  themselves at Roche’s expense.
doctored over one hundred business records produced in
discovery in an effort to falsely understate the magnitude of
their theft.                                                         B. Roche will suffer immediate and irreparable injury
                                                                     without a preliminary injunction.
                                                                  Roche claims it is entitled to restitution and disgorgement
Standard of Review
                                                                  based on unjust enrichment. Roche compliance analyst
 *2 Federal Rule of Civil Procedure 65 governs preliminary
                                                                  Kerri McAleavey testified that Roche has paid between
injunctions. Based on this rule, a preliminary injunction is
                                                                  approximately $30.7 and $32.3 million in unwarranted
appropriate if the movant can establish: 1) a substantial
                                                                  rebates because of Defendants' alleged fraud. Kenneth
likelihood that it will prevail on the merits; 2) a substantial
                                                                  Yormark testified that the Minga Defendants have transferred,
threat that it will suffer irreparable injury if the injunction
                                                                  via circuitous routes, at least $32.7 million in profits from
is not granted; 3) that its threatened injury outweighs the
                                                                  their alleged criminal enterprise to the specific, non-business
threatened harm the injunction may cause the opponent; and
                                                                  accounts the court froze via the restraining order. Based on
4) that granting the preliminary injunction will not disserve
                                                                  Roche’s unjust enrichment claim, and the court’s upholding
the public interest. W. Point-Pepperell, Inc. v. Donovan, 689
                                                                  the viability of that claim in denying the Defendants' most
F.2d 950, 956 (11th Cir. 1982).
                                                                  recent dismissal motion (Doc. 213), Roche contends that
                                                                  the money in the described accounts constitute unjustly
Analysis                                                          gained funds that are subject to the equitable remedy of
Because “the standard of review for a temporary restraining       disgorgement.
order is the same as the standard of review for a preliminary
injunction,” Butler v. Ala. Judicial Inquiry Comm'n, 111 F.       But whether Roche is entitled to the disgorged funds
Supp. 2d 1224, 1229 (M.D. Ala. 2000), the court considers         only partially answers the question of whether unfreezing



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
   Case 20-11968-SDM               Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2019)
                                                                                                                Desc Main
                                             Document      Page 38 of 49

Defendants' accounts presents “actual and imminent” harm          Defendants' second argument, which points to the funds that
to Roche. See Northeast Fla. Chapter of Ass'n of Gen.             remain in the now-frozen accounts to suggest that the Mingas
Contractors v. Jacksonville, 896 F.2d 1283, 1285 (11th Cir.       are unlikely to dissipate the money, is facially unpersuasive.
1990). Roche argues that the actual and imminent harm comes       In today’s financial environment, a person can electronically
from Defendants' high likelihood of dissipating these funds       wire funds anywhere on the planet in a matter of a few
before disgorgement is possible.                                  seconds and a few keystrokes; Defendants apparently would
                                                                  have expected Roche to both discover and halt any attempt
 *3 In response, Defendants deny the actual, imminent nature      to dissipate the assets sometime between the first and last
of Roche’s harm by offering three arguments. Defendants first     keystroke. Furthermore, in every case where a court has
aver that Roche’s delay in seeking this injunction suggests       frozen a party’s assets, the assets necessarily existed, or else
that Roche has not and will not suffer immediate, actual          the court would have nothing to freeze.
and irreparable harm. Because Roche filed the underlying
suit thirteen months ago, Defendants question whether Roche       Turning next to Defendants' third argument—about the
“only became aware of Defendants' purported imminent              difference between sanctioning past conduct and preventing
attempts to conceal and dissipate assets after extensive          future harm—the court notes that past behavior often provides
discovery.” (Doc. 276 at 9.) Defendants point to Wreal, LLC       the best indicator of future behavior. And the affidavits
v. Amazon.com, 840 F.3d 1244, 1248 (11th Cir. 2016) for the       and testimonies of Christopher Daniel Knotts and Kenneth
proposition that a “delay in seeking a preliminary injunction     Yormark, as well as the deposition of Geneva Oswalt, show a
of even only a few months—though not necessarily fatal—           pattern of chronic, deceptive conduct. Although Mr. Knotts,
militates against a finding of irreparable harm. A preliminary    Mr. Yormark, and Ms. Oswalt discussed events that occurred
injunction requires showing imminent irreparable harm.”           in the past, these occurrences manifest a high likelihood that,
                                                                  if left unimpeded, the Minga Defendants will conceal or
Second, Defendants point to the assets that remain in the         dissipate some or all of the money Roche seeks to recover as
now-frozen accounts to show that Defendants are unlikely          disgorgement.
to dissipate any funds. (Transcript of Hearing at 24, Roche
Diagnostics Corp. v. Priority Healthcare Corp., No. 2:18-         In particular, the evidentiary record reflects that Phillip Minga
CV-01479, Oct. 30, 2019.) Third, Defendants argue that the        transferred multiple millions of dollars within days after
motion to freeze the Mingas' assets “impermissibly asks the       Roche filed its complaint. More importantly, the Mingas
[c]ourt to sanction Defendants' alleged past conduct” when        transferred significant amounts of money from business
the purpose of an injunction is to prohibit damaging future       accounts to personal accounts held under the dominion and
conduct. (Doc 276 at 7.) See also Alabama v. United States        control of Mr. and Mrs. Minga and contemporaneously
Army Corps of Eng'rs, 424 F.3d 1117, 1133 (11th Cir. 2005)        purchased several big-ticket luxury items. Roche has
(“The sole function of an action for injunction is to forestall   persuaded the court that Defendants would likely use the now-
future violations.”).                                             frozen accounts to pay for personal expenses and other items
                                                                  —or even as forfeiture funds—to the detriment of Roche’s
On Defendant’s first point—that Roche waited too long             possible recovery. Accordingly, maintaining the freeze on
—Roche persuaded the court during the hearing that                Defendants' assets will protect Roche from immediate,
Defendants' ongoing attempts to hide the proverbial ball          irreparable injury that the court finds would be highly likely
strongly suggest that Roche even now may not know the full        without the injunction.
extent of the Mingas' surreptitious actions. At some point,
despite continually uncovering additional information, Roche
decided that even though it did not yet have all the facts           C. The threatened injury to Roche outweighs the harm to
about the Defendants' assets, it could not wait any longer to        the Defendants
request an injunction. Because Defendants' track record of         *4 The balance of the parties' harms weighs in Roche’s
obstructive behavior substantiates Roche’s position, the court    favor. As discussed above, the evidence presented establishes
finds that Roche’s delay, to the extent one exists, does not      the substantial likelihood that Defendants would conceal or
militate against the immediacy of Roche’s possible harm if        dissipate assets acquired through their allegedly fraudulent
these funds disappear.                                            enterprise, prejudicing Roche’s potential for the equitable
                                                                  relief it seeks. Defendants, by contrast, would suffer little
                                                                  harm from maintaining the freeze. Roche has established


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
   Case 20-11968-SDM                 Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2019)
                                                                                                                   Desc Main
                                               Document      Page 39 of 49

the location of these assets in savings or passive investment       See, e.g., Levi Strauss & Co. v. Sunrise Int'l Trading, Inc., 51
accounts. Furthermore, Roche’s motion does not seek to              F.3d 982, 987 (11th Cir. 1995); SEC v. ETS Payphones, Inc.,
freeze an additional $6 million of the Mingas' assets               408 F.3d 727, 734 (11th Cir. 2005).
that are separate from the disputed accounts, along with
approximately $800,000 in cash; these assets will remain            In this case, Roche specifically requested the equitable
available for any necessary business or personal expenses.          remedy of disgorgement in its claim of unjust enrichment
The parties have also agreed to unfreeze the TD Ameritrade          in its amended complaint. (Doc. 90 at 67.) But Defendants
account ending in -823, and Roche has posted a $100,000             argue that because Roche alternatively seeks money damages,
bond “to pay the costs and damages sustained by any                 then an injunction is inappropriate here. (Doc. 276 at
party found to have been wrongfully enjoined.” See Fed.             13.) Defendants cite United Steelworkers of Am., AFL-
R. Civ. P. 65(c). Accordingly, any adverse impact of the            CIO-CLC v. USX Corp., 966 F.2d 1394, 1404 (11th Cir.
temporary asset freeze on Defendants would be minimal.              1992) for the proposition that the “principal prerequisite for
These considerations counsel in favor of a preliminary              injunctive relief is the absence of an adequate legal remedy.”
injunction.                                                         Although equitable relief is improper if an appropriate legal
                                                                    remedy exists, the adequate remedy for unjust enrichment is
                                                                    disgorgement, which is an equitable construction. See SEC v.
   D. The preliminary injunction would not disserve the             Levin, 849 F.3d 995, 1006 (11th Cir. 2017) (“Disgorgement is
   public interest.                                                 an equitable remedy intended to prevent unjust enrichment.”).
Based upon the facts presented, the court is satisfied that an
injunction would not harm the public interest in any way.           The Eleventh Circuit has squarely examined Defendants'
Roche alleges that Defendants have engaged in extensive             essential argument and held that freezing a defendant’s assets
healthcare fraud, which prompts a public interest guarding          for disgorgement is proper even when a moving party seeks
Roche’s ability to recover its losses. Accordingly, public          both legal and equitable remedies. “We acknowledge that
policy considerations also militate toward maintaining the          [plaintiff] also seeks the legal remedy of civil damages,” the
status quo until the case is resolved.                              Eleventh Circuit noted, “[b]ut, the asset freeze is justified
                                                                    as a means of preserving funds for the equitable remedy of
                                                                    disgorgement. We do not believe that the inclusion of a claim
   2. Additional Arguments
                                                                    for civil penalty damages makes the remedies sought wholly
Beyond challenging the four preliminary injunction elements,
                                                                    legal and not equitable.” SEC v. ETS Payphones, Inc., 408
Defendants raise several other arguments why the court
                                                                    F.3d 727, 734 (11th Cir. 2005).
should not maintain the freeze on Defendants' assets: (1)
Roche seeks both equitable relief and monetary damages; (2)
                                                                     *5 In this case, Roche’s pursuit of both legal and equitable
Roche has shown no nexus between its injury and the assets
                                                                    remedies does not mean an asset freeze is inappropriate.
to be frozen; and (3) the frozen accounts are not parties to
the underlying case. Defendants also argue that Mr. and Mrs.
Minga’s due process rights under the Fifth Amendment are               B. The moving party must show a nexus between its injury
implicated when they must choose between waiving the right             and the assets to be frozen.
to silence by testifying about the financial transfers on the one   Defendants argue that freezing assets is improper if
hand and the possibility of adverse inferences from silence on      the moving party cannot “draw[ ] a sufficient factual
the other. The court addresses each of these arguments below.       connection between the accounts and the underlying alleged
                                                                    fraud.” (Doc. 276 at 6.) Defendants point to an Eleventh
                                                                    Circuit opinion that held that even if the plaintiff’s claim could
   A. Seeking both equitable relief and monetary damages
                                                                    result in an equitable remedy, the plaintiff’s “identification of
   precludes a freeze.
                                                                    a specific amount of money to which it claims entitlement
Generally, a district court may not freeze a party’s assets when
                                                                    does not relieve it of the obligation to show the existence
the party moving for the restraining order or injunction only
                                                                    of specific funds subject to an injunction.” Noventa Ocho
seeks monetary damages at law. Rosen v. Cascade Int'l, 21
                                                                    Ltd. Liab. Co. v. PBD Props. Ltd. Liab. Co., 284 F. App'x
F.3d 1520, 1528 (11th Cir. 1994). But the Eleventh Circuit has
                                                                    726, 728 (11th Cir. 2008). The fact that Defendants pulled
repeatedly held that this rule, which applies to claims for legal
                                                                    this quote from an unpublished opinion that applied Florida
damages, gives way when equitable remedies come into play.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
   Case 20-11968-SDM               Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2019)
                                                                                                                  Desc Main
                                             Document      Page 40 of 49

law and dealt with a non-equitable remedy undermines its          are not parties to the suit, the court may not maintain the
applicability to this case.                                       freeze on the accounts. (Doc. 276 at 14.) Although in general,
                                                                  “a court may not enter an injunction against a person who
The other opinions to which Defendants point are                  has not been made a party to the case before it,” E.A.
similarly distinguishable from the instant case. For example,     Renfroe & Co. v. Moran, 338 F. App'x 836, 838–39 (11th Cir.
Defendants cite Mitsubishi Int'l Corp. v. Cardinal Textile        2009), both common law tradition and Federal Rule of Civil
Sales, 14 F.3d 1507, 1521 (11th Cir. 1994), which held            Procedure 65 permit injunctions over non-parties that are in
that “Ordinarily, the general federal rule of equity is that      privity with parties to the case. Rule 65 states, in relevant
a court may not reach a defendant’s assets unrelated to           part, that “persons who are in active concert or participation
the underlying litigation and freeze them so that they may        with” a party to a case are subject to injunction. The U.S.
be preserved to satisfy a potential money judgment.” But          Supreme Court explained that this rule “is derived from the
Mitsubishi is inapposite because the plaintiffs in that case      common-law doctrine that a decree of injunction not only
sought a writ of attachment based on a breach of a promise,       binds the parties defendant but also those identified with
not, as here, a preliminary injunction pursuant to an unjust      them in interest, in privity with them, represented by them or
enrichment claim. Id. Also, Roche sufficiently demonstrates       subject to their control.” Regal Knitwear Co. v. NLRB, 324
the relationship between the frozen assets and the expansive      U.S. 9, 13–14 (1945).
fraudulent scheme described in the amended complaint, as
substantiated by Mr. Yormark’s testimony.                         The Eleventh Circuit has held that “both Rule 65 and
                                                                  the common-law doctrine contemplate two categories of
The court finds sufficient legal authority to freeze the assets   nonparties potentially bound by an injunction.... The second
sought here because of the magnitude of the alleged fraud         category, captured under the general rubric of privity, includes
and the Minga Defendants' efforts to hide both their actions      nonparty successors in interest and nonparties otherwise
and their assets. When a defendant’s allegedly surreptitious      legally identified with the enjoined party.” ADT LLC v.
behavior makes tracing funds difficult, “it is appropriate        NorthStar Alarm Servs., LLC, 853 F.3d 1348, 1352 (11th
to freeze those assets where there is a just and reasonable       Cir. 2017) (internal citations omitted). Privity, in turn,
inference they may be linked to the underlying activity.”         contemplates traditional notions of due process and fairness
SEC v. Asset Recovery & Mgmt. Tr., S.A., 340 F. Supp. 2d          and “represents a legal conclusion that the relationship
1305, 1308 (M.D. Ala. 2004). Furthermore, when a moving           between the one who is a party on the record and the non-party
party seeks disgorgement, it only needs to show “a reasonable     is sufficiently close to bind the nonparty to the injunction.”
approximation of a defendant’s ill-gotten gains.... Exactitude    Id. See also Southwest Airlines Co. v. Tex. Int'l Airlines, Inc.,
is not a requirement.” SEC v. ETS Payphones, Inc., 408            546 F.2d 84, 95 n.38 (5th Cir. 1977) (defining a non-party in
F.3d 727, 735 (11th Cir. 2005). “So long as the measure of        privity as “a person so identified in interest with a party ... that
disgorgement is reasonable, any risk of uncertainty should        he represents precisely the same right in respect to the subject
fall on the wrongdoer whose illegal conduct created that          matter involved.”)
uncertainty.” SEC v. Calvo, 378 F.3d 1211, 1217 (11th Cir.
2004).                                                            In this case, the shared interests among the Mingas and the
                                                                  three LLCs are virtually identical. Mr. and Mrs. Minga are
In this case, Roche seeks between $30.7 and $32.2 million         members of each of the LLCs, and Roche has provided
in disgorgement. Although the parties' counsel during the         significant evidence to demonstrate that the accounts at issue
hearing could not establish exactly how much money is in          are “subject to their control.” See Regal Knitwear Co., 324
the frozen accounts, Roche, through the forensic analysis of      U.S. at 14; see also Doc. 252, Ex. 1–42.
Mr. Yormark, reasonably asserts that the funds in the frozen
accounts are linked to the Mingas' allegedly unjust enterprise.   The only other consideration regarding non-party injunctions
Roche has therefore satisfied its burden of linking the Mingas'   concerns notice. Even non-parties who are in privity with a
behavior to the money in the Mingas' accounts.                    named party may not be enjoined unless they receive notice
                                                                  of the impending injunction. ADT LLC, 853 F.3d at 1355.
                                                                  But as parties to this suit and registered agents and members
   C. Non-party accounts may not be frozen.                       of the LLCs in question, Mr. and Mrs. Minga have certainly
 *6 Defendants argue that because the four financial accounts     received sufficient notice in this case. See, e.g., Doc. 252-20
at issue are owned by three LLCs, and these three LLCS


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
    Case 20-11968-SDM               Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58
Roche Diagnostics Corp. v. Priority Healthcare Corp., Slip Copy (2019)
                                                                                                                      Desc Main
                                              Document      Page 41 of 49

(showing that Mr. and Mrs. Minga are the sole members of
                                                                        *7 The Fifth Amendment “does not forbid adverse
Minga Investments, LLC, and Mr. Minga is the registered
                                                                       inferences against parties to civil actions when they refuse
agent.)
                                                                       to testify in response to probative evidence offered against
For these reasons, the court’s authority to enjoin the                 them.” Id. (internal quotation marks omitted). Even so,
Defendants in this case extends to the accounts that are subject       considering the wealth of information the court received both
to Defendants' control.                                                before and during the hearing, the court had no need to
                                                                       draw any adverse inferences from the Mingas' absence at the
                                                                       hearing.
   D. Mr. and Mrs. Mingas' decision to not testify creates
   Fifth Amendment concerns.                                           For these reasons, the court finds that Defendants' Fifth
In their brief opposing the asset freeze, Defendants appear            Amendment rights were not infringed.
to raise two Fifth Amendment arguments. First, Defendants
argue that “tension” exists “between the preliminary
                                                                       Conclusion
injunction proceeding and the temporary stay” that implicates
                                                                       Considering the risk of immediate harm to Roche, the
the Fifth Amendment. (Doc. 276 at 17.) Second, Defendants'
                                                                       court concludes that a preliminary injunction is warranted
counsel contended that they wanted to put Mr. and Mrs.
                                                                       to preserve the status quo until the court, or the parties,
Minga on the stand to testify at the hearing regarding the
                                                                       resolve the underlying suit. The court finds that good cause
frozen accounts, but considering the ongoing criminal case
                                                                       exists to grant the requested preliminary injunction to order
and because the Mingas would have invoked their Fifth
                                                                       the assets subject to this order held in constructive trust to
Amendment right to silence at the hearing, Defendants had
                                                                       ensure the availability of the relief that Plaintiffs seek in this
“one hand tied behind their backs.” (Id.)
                                                                       action, including the equitable remedies of disgorgement and
                                                                       restitution.
On the first point, because Judge Johnson stayed discovery
pertaining to Mrs. Minga and Daniel Baker pending the
                                                                       Based upon the foregoing analysis, the court GRANTS
resolution of the criminal matter, any tensions related to a
                                                                       Roche’s motion to impose a preliminary injunction (Doc.
temporary stay are now relieved. (Doc. 281 at 23.) Regarding
                                                                       252).
Defendants' second point, a party’s Fifth Amendment rights
remain intact unless he must choose between testifying or
                                                                       DONE and ORDERED this 7th day of November, 2019.
an adverse, “automatic entry of summary judgment.” United
States v. Premises Located at Route 13, 946 F.2d 749, 756
(11th Cir. 1991). Because neither party has filed a motion for         All Citations
summary judgment in this case, issues related to testimony
and potential adverse inference remain matters of discretion           Slip Copy, 2019 WL 5810312
for the court.


Footnotes
1      Plaintiffs' amended complaint (Doc. 90) brought claims against eleven individual Defendants and 29 corporate
       Defendants. The motion sought (Doc. 252) and the temporary restraining order froze (Doc. 261) only five accounts
       associated with two of the individual Defendants: spouses Phillip and Konie Minga.


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
Case 20-11968-SDM   Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58   Desc Main
                             Document      Page 42 of 49




                        Exhibit E
Case 20-11968-SDM    Doc 13 Filed 06/11/20
     Case 2:18-cv-01479-KOB-HNJ   Document Entered
                                            291 Filed06/11/20 17:22:58
                                                       11/07/19          of 4 Main FILED
                                                                  Page 1 Desc
                           Document     Page 43 of 49                         2019 Nov-07 AM 11:14
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORP., et al.,                  )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )       Case No. 2:18-CV-01479-KOB-HNJ
                                                  )
PRIORITY HEALTHCARE CORP.,                        )
et al.,                                           )
                                                  )
       Defendants.                                )


               ORDER GRANTING PRELIMINARY INJUNCTIVE RELIEF

       This matter comes before the court on “Plaintiffs’ Motion for an Order Freezing Certain

Assets of Defendants.” (Doc. 252.) On October 23, 2019, the court entered a temporary

restraining order that froze five financial accounts associated with the Minga Defendants. 1 (Doc.

261.) Pursuant to the restraining order, the court set a hearing to consider whether to enter a

preliminary injunction and maintain the freeze until the underlying case is resolved.

       Plaintiffs and Defendants filed briefs with the court (Docs. 277, 276), and Plaintiffs

presented evidence in advance via affidavit and during the hearing; Defendants could cross-

examine any affiants they wished. For the reasons explained at the end of the hearing and in the

accompanying memorandum opinion, the court GRANTS Plaintiffs’ motion for a preliminary

injunction to maintain the freeze on the Minga Defendants’ accounts and ORDERS as follows:

    A. Defendants Priority Healthcare Corporation; Priority Care Pharmacy LLC; Amory




1
  Plaintiffs’ amended complaint (Doc. 90) brought claims against eleven individual Defendants
and 29 corporate Defendants. The motion sought (Doc. 252) and the temporary restraining order
froze (Doc. 261) only five accounts associated with two of the individual Defendants: spouses
Phillip and Konie Minga.
Case 20-11968-SDM    Doc 13 Filed 06/11/20
     Case 2:18-cv-01479-KOB-HNJ   Document Entered
                                            291 Filed06/11/20 17:22:58
                                                       11/07/19   Page 2 Desc
                                                                         of 4 Main
                           Document     Page 44 of 49



       Priority Care Pharmacy LLC; Priority Care Pharmacy Services LLC; Priority Express

       Care Pharmacy LLC; Priority Care Pharmacy Solutions LLC; Amory Discount Pharmacy

       LLC; Priority Care Pharmacy at Cotton Gin Point LLC; Priority Care Pharmacy 2 LLC;

       Jasper Express Care Pharmacy LLC; Vincent Priority Care Pharmacy LLC; Vincent

       Express Care Pharmacy LLC; Vickers Priority Care Pharmacy LLC; Carbon Hill Express

       Care Pharmacy LLC; Bowie’s Priority Care Pharmacy LLC; Bowie’s Express Care

       Pharmacy LLC; B&K Priority Care Pharmacy LLC; B&K Express Care Pharmacy LLC;

       Tombigbee Pharmacy LLC; Main Street Drugs LLC; Yellowhammer Pharmacy Services

       Corporation; Medical Park Discount Pharmacy LLC; Burns Discount Drug Store LLC;

       Ozark Family Pharmacy LLC; Priority Care Professional Staffing LLC; Medpoint Inc.;

       Medpoint LLC; Medpoint Advantage LLC; Professional Healthcare Staffing LLC; and

       Defendant Konie Minga, and her relatives, officers, agents, servants, employees, and

       attorneys, and all other persons in active concert or participation with her, whether acting

       directly or through any trust, corporation, subsidiary, or other device, including the

       entities KJM Holdings, LLC; Capital Asset Management, LLC; and Minga Investments,

       LLC, are hereby:

          1. ENJOINED AND PROHIBITED from transferring, liquidating, encumbering,

              pledging, loaning, concealing, dissipating, disbursing, assigning, spending,

              withdrawing, or otherwise disposing of any funds, shares of stock, or other assets

              held in SunTrust Bank account numbers ending in -952 and -628 in the name of

              “KJM Holdings, LLC”; TD Ameritrade account number ending in -902 in the

              name of “Capital Asset Management LLC”; and E*Trade Securities account

              number ending in -911 in the name of “Minga Investments LLC” (the
Case 20-11968-SDM    Doc 13 Filed 06/11/20
     Case 2:18-cv-01479-KOB-HNJ   Document Entered
                                            291 Filed06/11/20 17:22:58
                                                       11/07/19   Page 3 Desc
                                                                         of 4 Main
                           Document     Page 45 of 49



              “Accounts”), except as described below;

          2. ORDERED to return to the Accounts, within two business days of this order, any

              funds or assets disbursed or transferred after December 31, 2018 from those

              accounts, by check, wire, cash withdrawal, or other form of direct or indirect

              transfer; and are

          3. ORDERED to furnish by electronic mail to Plaintiffs’ counsel Geoffrey Potter

              (gpotter@pbwt.com), within 48 hours of the return of those assets to the

              Accounts, verified documents and statements showing the return of those assets,

              and the current balance of the Accounts.

   B. SunTrust Banks, Inc., within 48 hours of the receipt of this order, SHALL PRODUCE to

       Plaintiffs all documents demanded by the subpoena dated October 24, 2019, issued

       pursuant to the court’s temporary restraining order that have not yet been produced by

       SunTrust Banks.

   C. SunTrust Banks, Inc., TD Ameritrade, Inc., and E*Trade Securities LLC, within three

       business days of receipt of this Order, SHALL LIQUIDATE all assets in the Accounts

       and deposit all resulting funds into the Registry Fund of the Treasury by check(s) made

       payable to “Clerk, U.S. District Court.” The check(s) will state the caption and docket

       number of this case (“Roche v. Priority Healthcare Corp., 18-cv-1479”) and be sent by

       FedEx Priority Overnight to “Sharon Harris, Clerk of Court, Hugo L. Black United States

       Courthouse, 1729 5th Avenue North, Birmingham, Alabama 35203.” The Clerk of Court

       will notify the court upon receiving and depositing these checks.

              Immediately upon conveyance of such funds to the Clerk of Court, SunTrust

       Bank, TD Ameritrade, and E*Trade Securities LLC SHALL SEND a digital scan of the
Case 20-11968-SDM    Doc 13 Filed 06/11/20
     Case 2:18-cv-01479-KOB-HNJ   Document Entered
                                            291 Filed06/11/20 17:22:58
                                                       11/07/19   Page 4 Desc
                                                                         of 4 Main
                           Document     Page 46 of 49



       check(s) by electronic mail to Geoffrey Potter (gpotter@pbwt.com), counsel for

       Plaintiffs, and Derrelle Janey (djaney@gottliebjaney.com), counsel for Defendants; and

       will send a copy of the check(s) to: “The Honorable Karon O. Bowdre, Hugo L. Black

       United States Courthouse, 1729 5th Avenue North, Birmingham, Alabama 35203.”

               If any funds are subsequently transferred to or deposited into the Accounts,

       SunTrust Banks, Inc., TD Ameritrade, Inc., and E*Trade Securities LLC, following the

       procedures described above, SHALL CONVEY such funds to the Clerk of Court within

       three business days of those transfers or deposits, and shall immediately provide copies of

       the check(s) to the Court and counsel.

   D. The Clerk of the Court is directed to receive and deposit all funds received under this

       order into the Registry Fund of the Treasury and place them in an interest-bearing

       account, whereupon the funds will be enjoined and held in constructive trust under the

       custody and administration of the court to secure and preserve the availability of the relief

       Plaintiffs seek (including the equitable remedies of disgorgement and restitution) until the

       final disposition of this action.

       This order will remain in effect until further order of this court directing disbursement of

the funds deposited into the Registry Fund of the Treasury.

       DONE and ORDERED this 7th day of November, 2019.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
Case 20-11968-SDM   Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58   Desc Main
                             Document      Page 47 of 49




                         Exhibit F
Case 20-11968-SDM                Doc 13      Filed 06/11/20 Entered 06/11/20 17:22:58                      Desc Main
                                           Document      Page 48 of 49




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISRICT OF MISSISSIPPI

 In re:                                                   )                Case No. 20-11968-SDM
                                                          )
              Minga Investments, LLC,                     )                Chapter: 11
                                                          )
                               Debtors.                   )                Judge: Hon. Selene D. Maddox
                                                          )

                        ORDER MODIFYING AUTOMATIC STAY
                PURSUANT TO SECTION 362(d)(1) OF THE BANKRUPTCY CODE

          This matter came before the Court on the motion (the “Motion”)1 of Roche Diagnostics

Corp. and Roche Diabetes Care, Inc. (collectively, “Roche”), for entry of an order pursuant to

Section 362(d)(1) of Title 11 of the United States Code (“Bankruptcy Code”), modifying the

automatic stay to permit Roche to continue a civil action (the “Alabama Action”) by Roche

pending against the Debtors in the United States District Court for the Northern District of

Alabama (“District Court”); and due and proper notice of the Motion having been given; and

after due deliberation and it appearing that sufficient cause exists for granting the requested relief

and that the relief requested in the Motion is in the best interests of the Debtors’ estates and

creditors,

          IT IS HEREBY ORDERED THAT:


          1
              Capitalized terms used in this Order that are not defined have the meanings given to them in the Motion.
Case 20-11968-SDM         Doc 13     Filed 06/11/20 Entered 06/11/20 17:22:58             Desc Main
                                   Document      Page 49 of 49



               1.      The Motion is GRANTED.

               2.      The automatic stay set forth in 11 U.S.C. § 362(a), as applicable to the

above-referenced Debtor, is hereby modified to permit Roche to continue the Alabama Action

against the Defaulted Debtors and all of the other Debtors.

               3.      Any order, judgment, findings of fact or conclusions of law of the

Alabama Court with respect to a Debtor shall be binding on such Debtor and shall be conclusive

for all purposes in this case, including but not necessarily limited to establishing: (a) the quantum

of a Debtor’s liability to Roche, and (b) that such Debtor’s actions were fraudulent, willful or

malicious.

               4.      Nothing in this Order alters or limits the scope of any injunctive relief that

has been granted or may be granted by the District Court, but, for the avoidance of doubt, the

automatic stay set forth in 11 U.S.C. § 362(a), as applicable to the above-referenced Debtor, is

hereby modified to permit Roche to seek entry of any and all injunctive relief in the Alabama

Action.

               5.      Notwithstanding anything contained herein to the contrary, nothing

contained in this Order permits or shall be construed to authorize Roche or any other party to

take any action to enforce any judgment of the District Court against any property that is

property of a Debtor’s estate pursuant to 11 U.S.C. § 541.

               6.      The relief set forth herein is without prejudice to the right of Roche to seek

a further modification of the automatic stay or any other appropriate relief from this Court.

               7.      The Court shall retain jurisdiction to hear and determine all matters arising

from implementation of this Order.

                                     ###END OF ORDER###

53347244.v1
